--------------------------------------------------------------------------------



 

[

TABLE OF CONTENTS

]

Exhibit 10(b)



 

 

ASSET PURCHASE AGREEMENT

 

by and among

PROCARE PHARMACY, INC.

(and its Designated Affiliates),



STADTLANDER OPERATING COMPANY, L.L.C.,



STADTLANDER LICENSING COMPANY, LLC,



STADTLANDER DRUG OF CALIFORNIA, LP,



STADTLANDER DRUG OF HAWAII, LP,



AND



BERGEN BRUNSWIG CORPORATION



 

DATED AS OF JULY 3, 2000



 

 

 

 



--------------------------------------------------------------------------------

 

[

COVER

]

 

TABLE OF CONTENTS

        ARTICLE I

CERTAIN DEFINITIONS

11

       

ARTILCE II

ACQUISITION OF PURCHASED ASSETS AND ASSUMPTION OF ASSUMED LIABILITIES BY BUYING
GROUP

11

         

Section 2.1

Purchase and Sale

11

         

Section 2.2

Assumption of Obligations and Liabilities

11

         

Section 2.3

Base Purchase Price; Adjustments; AR Collection Excess Payment

12

         

Section 2.4

Payment of Purchase Price

13

         

Section 2.5

Closing Statements

14

         

Section 2.6

Sales and Transfer Taxes

15

         

Section 2.7

RX Count

15

         

Section 2.8

Accounts Receivable Collection Agreement

16

         

Section 2.9

Prorations

16

       

ARTICLE III

CLOSING; TERMINATION

16

         

Section 3.1

Closing

16

         

Section 3.2

Deliveries by Selling Group Members and Parent at Closing

16

         

Section 3.3

Deliveries by Buying Group at Closing

18

         

Section 3.4

Inventory

18

         

Section 3.5

Change of Name

18

       

ARTICLE IV

REPRESENTATIONS AND WARRANTIES BY EACH SELLING GROUP MEMBER AND PARENT

19

         

Section 4.1

Existence and Qualification

19

         

Section 4.2

Ownership of Selling Group Members; Interests in Other Entities

19

         

Section 4.3

Authorization; Enforceability

20

         

Section 4.4

No Breach or Violation

20

         

Section 4.5

Consents and Approvals

21

         

Section 4.6

Financial Statements; Rx Audition Information

21

         

Section 4.7

Inventory

22

         

Section 4.8

Accounts Receivable and Bad Debts

22

         

Section 4.9

Material Contracts and Obligations

22

         

Section 4.10

Obligations with Material Adverse Effect

24

         

Section 4.11

Employees

24

         

Section 4.12

Absence of Certain Developments

25

         

Section 4.13

Undisclosed Liabilities

26

         

Section 4.14

Tax Matters

26

         

Section 4.15

Real Property Owned and Leased

26

         

Section 4.16

Title to Purchased Assets; Condition of Assets; Necessary Property

27

         

Section 4.17

Proprietary Rights

27

         

Section 4.18

Necessary Licenses and Permits

28

         

Section 4.19

Environmental

28

         

Section 4.20

Corporate Documents, Books and Records

29

         

Section 4.21

Compliance with Law

29

         

Section 4.22

Litigation

29

         

Section 4.23

Indebtedness to and from Officers, Managers Partners and Others

29

         

Section 4.24

Labor Agreements and Employee Relations

29

         

Section 4.25

Brokers' Fees

30

         

Section 4.26

Major Product Lines, Customers and Suppliers

30

         

Section 4.27

All Material Information

30

         

Section 4.28

Employee Benefit Plans and Arrangements

30

         

Section 4.29

Arms Length Transactions; Conflicts of Interest

31

         

Section 4.30

Insurance

31

         

Section 4.31

Medicare and Medicaid; Reimbursement by Payors; Related Legislation and
Regulations

32

       

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYING GROUP

33

         

Section 5.1

Organization of each Buying Group Member

33

         

Section 5.2

Authorization

33

         

Section 5.3

No Breach or Violation

33

         

Section 5.4

Litigation

33

         

Section 5.5

Consents and Approvals

34

         

Section 5.6

Brokers' Fees

34

       

ARTICLE VI

COVENANTS

34

         

Section 6.1

Access to Information; Financial Statements

34

         

Section 6.2

Employee Matters

34

         

Section 6.3

Conduct of Business

35

         

Section 6.4

Corrections Division

37

         

Section 6.5

Notices and Consents

38

         

Section 6.6

Further Assurances

38

         

Section 6.7

Cooperation; Access to Records After Closing

38

         

Section 6.8

Casualty Losses

39

         

Section 6.9

Environmental Studies

39

         

Section 6.10

No Shop

40

         

Section 6.11

Assignment of Rights

40

         

Section 6.12

Software Licenses

40

       

ARTICLE VII

CONDITIONS PRECEDENT TO BUYING GROUP'S OBLIGATIONS

40

         

Section 7.1

Correctness of Representations and Warranties

40

         

Section 7.2

No Adverse Change in Business or Properties

40

         

Section 7.3

Prescriptions

40

         

Section 7.4

Compliance with Agreement

41

         

Section 7.5

Certificate of Selling Group Member

41

         

Section 7.6

Incumbency Certificate

41

         

Section 7.7

Absence of Litigation

41

         

Section 7.8

Consents

41

         

Section 7.9

Licenses, etc

41

         

Section 7.10

FIRPTA Certificate

41

         

Section 7.11

Customer Lists

42

         

Section 7.12

Certified Charter; Good Standing

42

         

Section 7.13

Related Agreements

42

         

Section 7.14

Proof of Action

42

         

Section 7.15

Leases

42

         

Section 7.16

ASD Contracts

42

       

ARTICLE VIII

CONDITIONS PRECEDENT TO SELLING GROUP'S OBLIGATIONS

42

         

Section 8.1

Correctness of Representations and Warranties

42

         

Section 8.2

Compliance with Agreement

42

         

Section 8.3

Certificate of Buying Group

43

         

Section 8.4

Absence of Litigation

43

         

Section 8.5

Proof of Action

43

         

Section 8.6

Incumbency Certificate

43

         

Section 8.7

Related Agreements; Guaranty

43

         

Section 8.8

Proceedings and Documents

43

         

Section 8.9

Consents

43

         

Section 8.10

Good Standing Certificates

43

       

ARTICLE IX

INDEMNIFICATION

43

         

Section 9.1

By Each Selling Group Member and the Parent

43

         

Section 9.2

Notice of Claims; Defense of Third Party Claims

44

         

Section 9.3

Set-off

45

         

Section 9.4

Limitations

45

         

Section 9.5

Buying Group

46

         

Section 9.6

Limitations - Buying Group

46

       

ARTICLE X

TERMINATION

47

         

Section 10.1

Termination

47

         

Section 10.2

Effect of Termination

48

       

ARTICLE XI

MISCELLANEOUS

48

         

Section 11.1

Assignment

48

         

Section 11.2

Payment of Fees and Expenses

48

         

Section 11.3

Further Acts by Each Selling Group Member and the Parent

48

         

Section 11.4

Entire Agreement, Construction, Counterparts, Effectiveness

48

         

Section 11.5

Notices

48

         

Section 11.6

Changes in Writing

49

         

Section 11.7

Severability

49

         

Section 11.8

Governing Law

50

         

Section 11.9

Consent to Jurisdiction

50

         

Section 11.10

Non-Competition by Selling Group/Parent

50

         

Section 11.11

Non-Competition - Buying Group

51

         

Section 11.12

Waiver of Jury Trial

52

         

Section 11.13

Publicity

52

 

 



--------------------------------------------------------------------------------



 

 

EXHIBITS

 

 

A

- Accounts Receivable Collection Agreement

 

B

- Primary Dealing Agreement

 

C

- Transition Support Agreement

 

3.2(a)(i)

- Bill of Sale

 

3.2(a)(ii)

- Assignment of Leases

 

3.2(a)(iii)

- Assignments of Intellectual Property

 

3.3

- Assumption Agreement

 

6.11

- Non-Exclusive Assignment Agreement

 

7.9

- Power of Attorney

 

7.10

- FIRPTA Certificate

 



--------------------------------------------------------------------------------



 

SCHEDULES

 

1(a)

- ProCare Designated Affiliates

 

1(b)

- AR Valuation Principles

 

1(c)

- ASD Injectibles Business Contracts

 

1(d)

- Bonus Plan

 

1(d)(d)

- Form of Rx Report

 

1(e)

- Employment Agreements

 

1(f)

- Excluded Assets

 

1(g)

- Transferred Assets to ASD from OPCO

 

1(h)

- May 31 Agreed Balance Sheet

 

1(i)

- Retained Independent Contractors and Employees

 

1(j)

- Permitted Liens

 

1(k)

- Profit Sharing Plan

 

1(l)

- Fixed Assets

 

1(m)

- Jointly Used Purchased Assets

 

3.4

- Inventory Cost Factors

 

4.1

- Jurisdictions in which Selling Group is Qualified to do Business

 

4.2(b)

- Selling Group Entity Information

 

4.2(c)

- Equity Interests in Others

 

4.2(d)

- Required Investments in Others

 

4.4(a)

- Parent's No Breach or Violation

 

4.4(b)

- Selling Group Member's No Breach

 

4.5

- Third Party Consents

 

4.6(a)

- September 30th Balance Sheet

 

4.6(b)

- Historical Financial Statements

 

4.7

- All Inventory of Selling Group

 

4.8

- Accounts Receivable and Bad Debts

 

4.9

- Material Contracts and Obligations

 

4.11

- List of Employees

 

4.12

- Absence of Certain Developments

 

4.15

- Real and Personal Property Leases

 

4.16(a)

- List of Liens on Purchased Assets

 

4.16(b)

- List of Assets Owned by or Leased to a Selling Group Member, Parent or

   

respective Affiliates

 

4.17

- Proprietary Rights

 

4.18

- Necessary Licenses and Permits

 

4.21

- Compliance with Law

 

4.22

- Litigation

 

4.23

- Selling Group Member Indebtedness

 

4.24

- Labor Agreements

 

4.25

- Brokers' Fees

 

4.26(a)

- Selling Group Member's Twenty-five (25) Largest Customers

 

4.26(b)

- Selling Group Member's Twenty-five (25) Largest Suppliers

 

4.26(c)

- Bonding or Financial Security Arrangements

 

4.29

- Conflicts of Interest

 

4.30

- Insurance

 

4.31(a)

- Medicare and Medicaid Jurisdictions

 

4.31(b)

- Medicare and Medicaid Provider Numbers

 

4.31(c)

- Offsets Against Future Reimbursements

 

4.31(d)

- Medicare and Medicaid Cost Reports

 

5.5

- Consents and Approvals

 

6.2(a)

- Employee Matters

 

6.3(c)

- Collection of Accounts Receivable

 

6.11

- Third Parties granting indemnification rights to Selling Group Members

 

7.8

- Consents

 

7.9

- Transferred Governmental Consents

 

8.9

- Governmental Approvals

 

 



--------------------------------------------------------------------------------



 

[

COVER

]

||

[

TABLE OF CONTENTS

]

 

 

ASSET PURCHASE AGREEMENT

 

             THIS AGREEMENT is made and entered into as of the 3rd day of July,
2000 by and among: (i) ProCare Pharmacy, Inc., a Rhode Island corporation
("ProCare"), and its designated Affiliates listed on Schedule 1(a) attached
hereto (collectively, the "Buying Group" and each individually, a "Buying Group
Member"); (ii) Stadtlander Operating Company, L.L.C., a Delaware limited
liability company ("OPCO"); (iii) Stadtlander Licensing Company, LLC, a Delaware
limited liability company ("Licensing Company"); (iv) Stadtlander Drug of
California, LP, a Delaware limited partnership ("California LP"); (v)
Stadtlander Drug of Hawaii, LP, a Delaware limited partnership ("Hawaii LP," and
together with OPCO, Licensing Company, and California LP, collectively the
"Selling Group" and each individually, a "Selling Group Member"); and (vi)
Bergen Brunswig Corporation, a New Jersey corporation (the " Parent").

R E C I T A L S

             WHEREAS, Selling Group is engaged in, among other things, the
specialty retail pharmacy and the specialty mail order pharmacy business (such
businesses, other than the Corrections Division Business (as hereinafter
defined) collectively, the " Business");

             WHEREAS, Parent, directly or indirectly, owns all of the issued and
outstanding equity interests of each Selling Group Member;

             WHEREAS, Selling Group desires to sell and assign to Buying Group,
and Buying Group desires to purchase and assume from Selling Group,
substantially all of Selling Group's assets and business operations and certain
of its liabilities on the terms and subject to the conditions hereinafter set
forth; and

             WHEREAS, in order to induce Selling Group and Parent to enter into
this Agreement, CVS Corporation, a Delaware corporation, has entered into as of
the date hereof a guaranty of Buying Group's obligations hereunder (the "CVS
Guaranty").

             NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein set forth, the parties hereto agree as follows:

ARTICLE I



CERTAIN DEFINITIONS

             (a)      As used herein, the following terms shall have the
following meanings in addition to those additional terms as defined herein:

             Accounts Receivable Collection Agreement. The term "Accounts
Receivable Collection Agreement" shall mean that certain Accounts Receivable
Collection Agreement entered into by and between ProCare and OPCO, at the
Closing, a copy of which is attached hereto as Exhibit A.

             Acquired Net Asset Value. The term "Acquired Net Asset Value" shall
mean the difference (positive or negative) between (a) the book value of the
Purchased Assets, excluding (i) Net Accounts Receivable, and (ii) goodwill (if
any) attributable to the Purchased Assets, and (b) the Balance Sheet Assumed
Liabilities, all as reflected on the Closing Balance Sheet prepared in
accordance with GAAP and consistent with the practices utilized in the
preparation of the May 31, 2000 Agreed Balance Sheet.

             Affiliate. The term "Affiliate" of any Selling Group Member or any
other specified Person (the "Specified Person") shall mean any other Person that
directly or indirectly controls, is controlled by or is under common control
with a Selling Group Member or other Specified Person. For purposes of this
definition, the term "control" means the power, whether direct or indirect, to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of securities, by contract or otherwise.

             Agreement. The term "Agreement" shall mean this Asset Purchase
Agreement, and any and all amendments, modifications and supplements hereto
entered into in accordance with the terms hereof.

             ARC Securities. The term "ARC Securities" means the equity
securities owned by the Selling Group in Advanced Reproductive Care, Inc., a
Delaware corporation, including the warrant to purchase 685,000 shares of its
common stock.

             AR Valuation Principles. The term "AR Valuation Principles" means
the accounting principles set forth on Schedule 1(b) hereto used in the
preparation of the May 31, 2000 Agreed Balance Sheet and to be used by Buying
Group and Selling Group in determining the value of the Net Accounts Receivable.

             ASD. The term "ASD" means ASD Specialty Healthcare, Inc., a
Delaware corporation.

             ASD Injectibles Business Contracts. The term "ASD Injectibles
Business Contracts" shall mean the ASD contracts described on Schedule 1(c)
attached hereto.

             Assumed Agreements. The term "Assumed Agreements" shall mean all
Contracts of any Selling Group Member that relate to the Business: (i) which are
listed in Schedule 4.9 hereto as items which shall constitute Assumed Agreements
(including Assumed Leases) or (ii) which, pursuant to the terms of Section 4.9
hereof, are not required to be disclosed on Schedule 4.9 but which have been
entered into by a Selling Group Member in the ordinary course of business,
including without limitation, sales orders, sales contracts, purchase orders,
purchase contracts, quotations and bids.

             Assumed Leases. The term "Assumed Leases" shall mean all leases of
any Selling Group Member that relate to real estate currently used in the
Business and which are listed on Schedule 4.9 as leases being assumed.

             Assumed Liabilities. The term "Assumed Liabilities" shall mean the
obligations and liabilities of the Selling Group expressly assumed by Buying
Group pursuant to Section 2.2 hereof and no others.

             Bonus Plan. The term "Bonus Plan" shall mean each Selling Group
Member's bonus plan or plans, as more particularly described on Schedule 1(d)
hereto.

             Business Day. The term "Business Day" means a day on which national
banks are open for business in New York.

             Buying Group. The term "Buying Group" and "Buying Group Member"
shall have the meanings set forth in the preamble hereof and shall include any
Affiliate of any Buying Group Member as may be designated in writing to Selling
Group prior to the Closing Date.

             Buying Group's Accountants. The term "Buying Group's Accountants"
shall mean KPMG LLP.

             Closing. The term "Closing" shall mean the closing of the
transactions contemplated herein.

             Closing Balance Sheet. The term "Closing Balance Sheet" shall mean
the consolidated balance sheet of Selling Group (excluding the Corrections
Division Business) as of the end of the business day immediately preceding the
Closing Date, which shall be prepared in accordance with GAAP, consistent with
the practices utilized in the preparation of the May 31 Agreed Balance Sheet,
and finally determined in accordance with Section 2.5 hereof.

             Code. The term "Code" shall mean the Internal Revenue Code of 1986,
as amended, and all rules and regulations promulgated thereunder.

             Competing Business. The term "Competing Business" means the
business of providing comprehensive specialty pharmacy care in the following
disease states: HIV, transplant, infertility and Serious Mental Illness (such
disease states collectively referred to as "Disease States"). Competing Business
means specifically with respect to Serious Mental Illness, the provision of anti
psychotrophic medicines to patients suffering from Serious Mental Illnesses who
are under the active treatment or care of a mental health institution or case
worker. Each of the foregoing disease states shall be included within the
definition of "Disease States" only so long as any Buying Group Member is
engaged in the business of providing comprehensive specialty pharmacy care in
that particular disease state. The parties agree that none of the following
activities by any Selling Group Member, Parent or any of their Affiliates,
including without limitation, Besse Medical Services, Inc., ASD Speci alty
Healthcare, Inc., ASD Direct and PharMerica, Inc., shall be deemed a Competing
Business: (a) the sale or distribution of pharmaceuticals, medical, surgical and
laboratory supplies and products and health and beauty products (collectively, "
Pharmaceuticals and Products") to hospitals, alternate sites, pharmacies
(closed, open, retail and mail order) and infusion centers where such
Pharmaceuticals and Products will be used for resale or to physicians offices
where such Pharmaceuticals and Products will be used in office administration,
including without limitation, Pharmaceuticals and Products used in the treatment
of Disease States; (b) operating a comprehensive specialty pharmacy business
relating to any disease states other than the Disease States; (c) engaging in
the medical injectibles business (excluding the injectibles business derived
from the scope of the ASD Injectibles Business Contracts, other than
hemophilia); (d) engaging in the Corrections Division Business; (e) the
fulfillment fo r or on behalf of any Internet Supplier of any orders for
Pharmaceuticals or Products to any customers of such Internet Supplier or to
users of such Internet Supplier's website; (f) the acquisition of any equity or
the provision of management, consulting or administrative services to, or the
development, launching or operation, or otherwise becoming an Affiliate of, an
Internet Supplier; and (g) entering into any agreement or business arrangement
with respect to or otherwise participating in any joint marketing arrangement,
joint venture, strategic marketing alliance, cooperative or group purchasing
organization, or any other contractual or partnering arrangement with any
Person; provided, however, that the entity that is contracted with does not
provide a comprehensive specialty pharmacy business in the Disease States as a
result of such agreement, arrangement or joint venture.

             Competing Corrections Division Business. The term "Competing
Corrections Division Business" means an institutional pharmacy business that
provides patient specific medications, medical and surgical supplies and
commissary goods to inmates detained in either public or private correctional
facilities, including prisons, jails and juvenile detention centers. The parties
agree that the following activities by any Buying Group Member or any of their
Affiliates shall not be deemed a Competing Corrections Division Business:
engaging in an institutional pharmacy business for inmates detained in the State
of Illinois correctional facilities.

             Corrections Division Business. The term "Corrections Division
Business" means the institutional pharmacy business of OPCO and its Affiliates
that provides patient specific medications, medical and surgical supplies and
commissary goods to inmates detained in either public or private correctional
facilities, including prisons, jails and juvenile detention centers.

             Daily Rx Average. The term "Daily Rx Average" means, for any
specified period, the aggregate number of retail and mail order prescriptions
filled, shipped and billed by Selling Group for the Business (other than from
the San Francisco Wellness Centers located at Castro Street and 18th Street)
during such period, as reflected on the SPARC's daily prescription report, the
KALOS' daily prescription report, and the Stadtlander returns report issued in
the forms attached as Schedule 1(d)(d), less returns, divided by the number of
Business Days during such period. The Daily Rx Average for April and May 2000 is
10,347.4.

             Employment Agreements. The term "Employment Agreements" shall mean
those certain employment agreements (or assignments of existing employment or
consulting agreements) between a Buying Group Member and the employees of the
Business listed on Schedule 1(e) hereto.

             Excluded Property. The term "Excluded Property" shall mean all of
the Selling Group's right, title and interest in each of the following:

             (a)       the cash or cash equivalents of each Selling Group
Member;

             (b)       the seals, certificates of formation, minute books,
partnership records, equity ownership ledgers, or other records having to do
with the organization or formation of any Selling Group Member;

             (c)       the rights which accrue or will accrue to a Selling Group
Member under this Agreement and the Related Agreements;

             (d)       OPCO's membership interests in Stadt Solutions, LLC and
the Stadt Solutions, LLC Operating Agreement;

             (e)       all capital stock, partnership interests and other equity
interests in any Person held by OPCO or its Affiliates, other than the ARC
Securities;

             (f)       [intentionally omitted];

             (g)       the assets used primarily in the Corrections Division
Business and the business of the Corrections Division Business as a going
concern;

             (h)       all right, title and interest in and under all contracts
with any Selling Group Member relating to the Excluded Property;

             (i)       all intercompany receivables;

             (j)       all the consulting agreements and employment agreements
entered into by a Selling Group Member that are not Assumed Agreements;

             (k)       the assets and properties or rights set forth on Schedule
1(f) hereto, including assets jointly used by Selling Group and Parent and/or
Parent's Affiliates as set forth on Schedule 1(f) hereto.

             (l)       any claim which Parent, the Selling Group or any other
Affiliate of Parent may have against Counsel Corporation or its Affiliates
arising out of the negotiation, execution and performance of the Purchase
Agreement, dated as of January 21, 1999, by and among the parties hereto (the
"Counsel Litigation");

             (m)       Tax refunds for periods ending on or before the Closing
Date or straddling the Closing Date, other than tax refunds of property and ad
valorem taxes to the extent such taxes are (i) imposed with respect to the
Purchased Assets and (ii) the obligation of the Buying Group with respect to a
portion of a Straddle Tax Period; and

             (n)       those assets to be transferred to ASD from OPCO as set
forth on Schedule 1(g) hereto.

             Family Member. The term "Family Member" shall mean, as applied to
any Person who is an individual, such individual's spouse, parent, sibling,
child, grandchild or other lineal descendant thereof and each trust, limited
partnership and limited liability company created for the exclusive benefit of
one or more of such Persons.

             Generally accepted accounting principles or "GAAP" means United
States accounting principles which are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors and other recognized principle setting bodies, in effect from time
to time.

             Governmental Authority. The term "Governmental Authority" shall
mean the Federal Government, or any state or political subdivision thereof, or
any agency or body of the Federal Government or any state or other political
subdivision thereof, or any court asserting jurisdiction over any Selling Group
Member or Parent, which is exercising executive, legislative, judicial,
regulatory or administrative functions.

             Internet Supplier. The term "Internet Supplier" means any Person in
the business of selling or distributing, procuring orders for, conducting
auctions of, or operating an exchange or marketplace for the purchase and sale
of Pharmaceuticals and Products, or any website on or through which such
functions are performed, provided that such business is performed or such
website is enabled primarily through the Internet, including any now or
hereafter existing website of Parent, any Selling Group Member or any of their
Affiliates, and provided further that such Person is not engaged in the business
of providing comprehensive specialty pharmacy care in the Disease States.

             Laws. The term "Laws" shall mean all federal, state, local or
foreign laws, treaties, regulations, rules, orders or administrative or judicial
determinations having the effect of law.

             Liens. The term "Liens" shall mean all liens, pledges, charges,
encumbrances, security interests, mortgages, leases, options, conditions,
community property rights or other adverse claims of any kind or description.

             Material Adverse Change. The term "Material Adverse Change" means,
with respect to a Person, a material adverse change in the business, condition
(financial or otherwise), prospects, properties, assets, liabilities or results
of operations of such Person and its subsidiaries, taken as a whole. When
evaluated in the context of any Selling Group Member, the term "Material Adverse
Change" shall take into account all of the Selling Group Members taken as a
whole. When evaluated in the context of the Buying Group, the term "Material
Adverse Change" shall take into account all of the Buying Group Members taken as
a whole.

             Material Adverse Effect. The term "Material Adverse Effect" means:
(a) an adverse effect on the validity or enforceability of this Agreement or any
of the Related Agreements in any material respect, (b) an adverse effect that
would reasonably be expected to result in a Material Adverse Change, or (c) an
impairment of the ability of any Selling Group Member to fulfill its obligations
under this Agreement or any of the Related Agreements in any material respect.

             May 31, 2000 Agreed Balance Sheet. The term "May 31, 2000 Agreed
Balance Sheet" shall mean that certain unaudited consolidated balance sheet of
the Business at May 31, 2000 prepared in accordance with GAAP and as agreed upon
by Selling Group and Buying Group, a copy of which is attached hereto as
Schedule 1(h).

             Net Accounts Receivable. The term "Net Accounts Receivable" shall
mean, with respect to any date, the accounts receivable of the Selling Group
(other than those constituting Excluded Assets) determined on a consolidated
basis as of such date, net of reserves for bad debt, all as determined in
accordance with GAAP and in accordance with the AR Valuation Principles.

             Non-Assumed Liabilities. The term "Non-Assumed Liabilities" shall
mean any obligation or liability of a Selling Group Member not expressly assumed
by Buying Group pursuant to Section 2.2 of this Agreement, including without
limitation the following:

             (i)       any obligation or liability of any Selling Group Member
to Parent or any Affiliate of Parent (whether by contract, lease or otherwise),
other than those certain accounts payable due Parent or an Affiliate of Parent
more particularly described on Schedule 2.2(a), representing unpaid purchase
price of inventory acquired in the ordinary course of business of the Business;

             (ii)       any obligation or liability of any Selling Group Member:
(x) arising prior to or as a result of the Closing to any employees (including,
but not limited to, any severance, bonus or vacation pay obligations), agents or
independent contractors of such Selling Group Member identified on Schedule 1(i)
hereto, or (y) arising as a result of the termination by Selling Group at the
Closing of any Rehired Employees, or (z) any obligation or liability to any
Rehired Employee for vacation pay on account of any period ending on or prior to
the Closing Date, except to the extent accrued on the Closing Balance Sheet and
included in the Acquired Net Asset Value;

             (iii)       any obligation or liability of any Selling Group Member
in connection with (x) any Profit Sharing Plan or Bonus Plan (or their
respective terminations), except to the extent of any performance bonus for
Rehired Employees accrued on the Closing Balance Sheet and included in the
Acquired Net Asset Value, or (y) in accordance with any "stay bonus,"
"completion bonus," or other change in control bonus or payment that may be
triggered by the transactions contemplated by this Agreement;

             (iv)       any obligation or liability of any Selling Group Member
for any expenses (including without limitation, fees of attorneys, accountants,
financial or other advisors to any Selling Group Member) incurred in connection
with the transactions contemplated hereby;

             (v)       any obligation or liability arising out of or resulting
from non-compliance by any Selling Group Member (or their respective
predecessors) with any Law (including Medicare and Medicaid programs), or any
third-party claims related thereto;

             (vi)       any obligation or liability of any Selling Group Member
relating to any product liability claims (whether based upon negligence, breach
of warranty, strict liability or otherwise), or relating to any litigation,
claim, proceeding or other dispute, whether presently existing or threatened or
hereafter arising out of any act or omission taken, or omitted to be taken, or
condition or state of facts existing, or arising out of any products (or
component parts) which were manufactured or sold, or in respect of services
which were performed, on or before the Closing Date, including those with
respect to "script fill" liability;

             (vii)       any obligation or liability of any Selling Group Member
arising out of, resulting from, or related to any Excluded Property or the
Corrections Division Business;

             (viii)       any obligation or liability of any Selling Group
Member, Parent or Parent's Affiliates for Taxes for any period, including, but
not limited to, those Taxes incident to or arising as a consequence of the
consummation of the transactions contemplated hereby; provided, that Buying
Group shall be responsible for property and ad valorem taxes which are imposed
on the Purchased Assets for any tax period ending after the Closing Date;
provided, further, that for any such tax period beginning before and ending
after the Closing Date (a "Straddle Tax Period"), Buying Group shall only be
responsible for such taxes to the extent they are imposed with respect to the
portion of such Straddle Tax Period which begins on the Closing Date, by
applying to the total tax due for the entire Straddle Tax Period a ratio
determined by calculating the number of days from the Closing Date (inclusive)
to the end of the Straddle Tax Period and dividing that numbe r of days by the
total number of days in the Straddle Tax Period and, provided further, that in
computing the portion of such Taxes for which Selling Group is responsible, any
post-Closing Date adjustment to asset values shall be disregarded;

             (ix)       any indebtedness of any Selling Group Member for
borrowed money or any guarantees in respect of borrowed money;

             (x)       any brokerage, success, placement or finder's fee payable
by any Selling Group Member in connection with the transactions contemplated
hereby;

             (xi)       any obligation or liability of any Selling Group Member
arising out of this Agreement or any Related Agreement;

             (xii)       any obligation or liability arising out of any
litigation, investigation or review, pending or threatened, or any audit or
recoupment by any Governmental Authority with respect to any Selling Group
Member or Parent relating to or arising from actions or omissions occurring on
or prior to the Closing Date by any Selling Group Member, Parent or their
respective predecessors, including, but not limited to, the litigation,
investigations and reviews disclosed on Schedule 4.21, 4.22 or 4.31 hereto; and

             (xiii)       any obligation or liability of any Selling Group
Member in connection with any claim of overpayment or refund (except to the
extent specifically provided for on the Closing Balance Sheet and in the
calculation of Net Accounts Receivable on the Closing Date and as reflected on
the Statement of Credit Balances), rebate, recoupment, settlement, off-set or
the like, with respect to the operation of the Business prior to the Closing,
including, without limitation, any third-party claims related thereto.

             Ordinary course of business. The term "ordinary course of business"
means, with respect to any entity, actions which are (a) consistent with the
past practices of the designated entity, (b) similar in nature and style to
actions customarily taken by the designated entity, and (c) do not require, and
in the past have not received, specific authorization by the Board of Directors,
Board of Managers, or such similar entity, of the designated entity.

             Permitted Liens. The term "Permitted Liens" shall mean (x) Liens
for Taxes due but not yet payable as of the applicable date, (y) Liens arising
by operation of law in the ordinary course of business, such as mechanics'
liens, materialmen's liens, carriers' liens, warehouseman's liens, and similar
liens, none of which are substantial in character, amount or extent and none of
which materially detract from the value or materially interfere with the present
use of the asset to which such Lien attaches, and (z) Liens described on
Schedule 1(j) hereto.

             Person. The term "Person" shall mean any individual, corporation,
partnership, limited liability company, joint venture, trust or unincorporated
organization, or a government or any agency or political subdivision thereof.

             Primary Dealing Agreement. The term "Primary Dealing Agreement"
means that certain Primary Dealing Agreement between ProCare and Bergen Brunswig
Drug Company to be executed at the Closing, a copy of which is attached hereto
as Exhibit B.

             Profit Sharing Plan. The term "Profit Sharing Plan" shall mean any
Selling Group Member's defined contribution retirement plan, as more
particularly described on Schedule 1(k) hereto.

             Purchased Assets. The term "Purchased Assets" shall mean all of the
Selling Group's right, title and interest in and to (i) the business of each
Selling Group Member as a going concern other than the business of the
Corrections Division Business, (ii) the name "Stadtlanders" and any derivatives
thereof, and (iii) all of the properties, assets, and rights of any kind,
whether tangible or intangible, real or personal, of each Selling Group Member
or in which each Selling Group Member has any interest (other than assets
constituting Excluded Property) on the Closing Date, wherever situated and
whenever acquired, including without limitation, the following:

             (a)       any and all accounts receivable;

             (b)       any and all notes, debentures, and other receivables;

            (c)      any and all Intellectual Property including, without
limitation, the Intellectual Property identified on Schedule 4.17 hereto, and
any and all applications for any of the foregoing, together with any and all
rights to use any or all of the foregoing, and any and all goodwill associated
with any of the foregoing;

             (d)       any and all, discoveries, improvements, processes,
methods, formulae (secret or otherwise), data, trade secrets, confidential
information, technology, know-how, computer software (whether fully developed or
in process and including documentation and related object and source codes) and
ideas (including without limitation, those in the possession of third parties),
whether patentable or not, licenses and other similar rights, and any and all
drawings, records, books or other indicia, however evidenced, of the foregoing,
together with any and all rights to use any or all of the foregoing, and any and
all goodwill associated with any of the foregoing;

             (e)       any and all rights existing under the Assumed Agreements;

             (f)       any and all machinery, equipment (including without
limitation, all transportation, laboratory, testing, and office equipment),
vehicles, trade fixtures, computer hardware, world wide web or Internet sites
(including without limitation "www.Stadtlander.com" and "www.Stadtassist.com"),
domain names, data processing equipment, and furniture, and any and all
interests in all leasehold improvements, including without limitation, the fixed
assets more particularly described in Selling Group's fixed asset ledger
attached as Schedule 1(l) hereto (other than fixed assets on such ledger which
are disposed of in the ordinary course of business prior to the Closing Date in
accordance with this Agreement);

             (g)       any and all office, production or data processing
supplies, spare parts, other miscellaneous supplies, and other tangible property
of any kind, including without limitation, any and all tangible property located
in any warehouse, office or other space;

             (h)       any and all raw materials, work-in-process, finished
goods, consigned goods and other supplies or inventories;

             (i)       any and all deposits and prepayments (other than prepaid
expenses) and the value of revenues from pharmaceutical manufacturers'
agreements received by the Business prior to the Closing Date that pertain to
any period after the Closing Date;

             (j)       except to the extent arising from Excluded Property, any
and all claims, causes of action, choses in action, rights of recovery and
rights of setoff of any kind, including without limitation, any liens,
mechanic's liens or any rights to payment or warranties or to enforce payment or
warranties in connection with work performed or goods delivered on or prior to
the Closing Date, and any and all claims to insurance proceeds due or to become
due under Selling Group's applicable insurance policies in connection with any
Assumed Liabilities, and in connection with any damage or loss to any Purchased
Asset occurring on or prior to the Closing Date;

            (k)     any and all records (including prescription files and
records) and lists pertaining to customers, suppliers or Rehired Employees and
any and all books, ledgers, files and business records;

             (l)       any and all advertising materials and other printed or
written materials;

          (m)    any and all governmental and other licenses, permits,
franchises, concessions, authorizations, approvals and certificates (to the
extent transferable);

             (n)       any and all goodwill as a going concern (excluding
goodwill attributable to the Excluded Property) and any and all other intangible
properties;

             (o)       any and all telephone listings, switches and hardware;

             (p)       the ARC Securities;

             (q)       the ASD Injectibles Business Contracts;

             (r)       those assets used in the operation of the Business that
are used jointly by a Selling Group Member and Parent that are described on
Schedule 1(m) hereto; and

             (s)       any and all other assets of Selling Group not referred to
in (a)-(r) above, whether or not reflected on the Closing Balance Sheet, to the
extent such assets are not Excluded Property.

             Related Agreements. The term "Related Agreements" shall mean the
Accounts Receivable Collection Agreement, the Assumption Agreement, the Bill of
Sale, the Primary Dealing Agreement and the Transition Support Agreement.

             Selling Group's Accountants. The term "Selling Group's Accountants"
shall mean Deloitte & Touche LLP.

             Selling Group's Knowledge. The term "Selling Group's Knowledge"
shall mean the good faith actual knowledge of each of Steve Collis, Kent Harms,
William A. Jones, Diana Long, Nathaniel Lord, Rudy Molinet, Milan Sawdei, Shafi
Shilad, Gordon Vanscoy, and David Weidner after due and proper inquiry and such
due diligence as is reasonably required for such Person to make an informed
representation or warranty as to such Person's "knowledge" of a matter.

             Selling Group and Selling Group Member. The terms "Selling Group"
and "Selling Group Member" have the meanings set forth in the Preamble to the
Agreement.

             Serious Mental Illness. The term "Serious Mental Illness" means
bipolar, schizophrenic and other serious mental illnesses but does not include
depression and neurological disorders.

             Stadt Solutions, LLC. The term "Stadt Solutions, LLC" means Stadt
Solutions, LLC, a Delaware limited liability company.

             Statement of Credit Balances. The term "Statement of Credit
Balances" means the certificate of Selling Group as to patient/payor credit
balances included in Net Accounts Receivable as of the Closing Date, delivered
pursuant to Section 3.2(ix) hereof.

             Taxes. The term "Taxes" shall mean, with respect to any Person, all
foreign, federal, state and local taxes (including deficiencies, interest,
additions to tax and penalties relating thereto) of any kind, including, without
limitation (x) all income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupancy, social security, Medicare, premium, property or
windfall profits tax, customs, duty or other taxes or governmental fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts, imposed by any taxing
authority (domestic or foreign) upon such Person and (y) all liabilities of any
Person for the payment of any amount of the type described in the immediately
preceding clause (x) as a result of being a party to any tax sharing agreement
or purchase and sale agreement or as a result of any express or implied oblig
ation (including, but not limited to, an indemnification obligation).

             Tax Returns. The term "Tax Returns" shall mean all returns,
declarations, reports, workpapers, estimated returns and information returns and
statements of any Person required to be filed or sent by or with respect to it
in respect of any Taxes.

             Transition Support Agreement. The term "Transition Support
Agreement" means that certain Transition Support Agreement between ProCare and
Parent to be executed at the Closing, a copy of which is attached hereto as
Exhibit C.

             (b)       In addition, the following terms shall have the meanings
ascribed to them in the corresponding Section of this Agreement:



Term

Section

Accounts Receivable Adjustment

2.3(c)

Arbitrator

2.5(b)(iii)

AR Collection Excess Payment

2.3(c)(iii)

Asserting Party

9.2

Assignment

6.11

Assumption Agreement

3.3(a)(ii)

Balance Sheet Assumed Liabilities

2.2(a)

Base Purchase Price

2.3(a)

Bill of Sale

3.2(a)(i)

Business

Recitals

California LP

Preamble

Closing Balance Sheet Adjustment

2.3(b)

Closing Date

3.1

Closing Statements

2.5(a)

Contracts

4.9

Counsel Litigation

See definition of Excluded Property

CVS Guaranty

Recitals

Defending Party

9.2

Disease States

See definition of Competing Business

Disposal Date

6.7(b)

Employee Benefit Plan

4.28

Environmental Laws

4.19(a)

Existing Employment Contracts

4.9(iii)

Hawaii LP

Preamble

Hazardous Substances

4.19(b)

Historical Financial Statements

4.6(a)

HSR Act

6.5(a)

Indemnified Buyer Party

9.1

Intellectual Property

4.17

Interim Financial Statements

6.1(b)

Interim Period

6.1(b)

Licensing Company

Preamble

LLC

5.1

OPCO

Preamble

Outside Date

10.1(e)

Parent

Preamble

Physical Inventory

3.4

Premises

6.9

ProCare

Preamble

Programs

4.31(b)

Purchase Price

2.3(a)

Rehired Employees

6.2(a)

Restrictive Period

11.10(a)

Rx Adjustment

2.3(d)

Rx Count

2.7(a)

Rx Arbitrator

2.7(b)

Selling Group Plans

6.2(c)

Straddle Tax Period

See definition of Non-Assumed Liabilities

Territory

11.10(a)



 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE II



ACQUISITION OF PURCHASED ASSETS AND

ASSUMPTION OF ASSUMED LIABILITIES BY BUYING GROUP

             Section 2.1 Purchase and Sale. At the Closing, upon the terms and
conditions set forth in this Agreement, each Selling Group Member shall grant,
sell, convey, assign, transfer and deliver to Buying Group, and Buying Group
shall purchase, accept and receive from each Selling Group Member, all of
Selling Group's right, title and interest in and to all of the Purchased Assets,
free and clear of any and all Liens other than Permitted Liens, at the price and
in the manner set forth herein, such transaction to be effective as of 12:01
a.m., Eastern Time, on the Closing Date.

             Section 2.2 Assumption of Obligations and Liabilities. On the
Closing Date, Buying Group shall assume the following, and only the following,
obligations and liabilities (the "Assumed Liabilities") of Selling Group:

             (a)       those current liabilities and obligations of the Selling
Group arising in the ordinary course of business of the Business described on
the Schedule of Assumed Liabilities attached hereto as Schedule 2.2(a) and
properly recorded on the Closing Balance Sheet in accordance with GAAP,
consistent with the practices utilized in the preparation of the May 31 Agreed
Balance Sheet, expressly excluding, however, any such liabilities or obligations
described in clauses (i) - (xiii) in the definition of Non-Assumed Liabilities
(subject to such exceptions, the "Balance Sheet Assumed Liabilities");

             (b)       the liabilities and obligations of each Selling Group
Member in respect of the Assumed Agreements, except that Buying Group shall not
be required to assume or agree to pay, discharge or perform any such liabilities
or obligations arising out of any breach by a Selling Group Member on or prior
to the Closing Date of any provision of any Assumed Agreement, including but not
limited to, liabilities or obligations arising out of a Selling Group Member's
failure to perform in accordance with its terms on or prior to the Closing;

provided

, however, that Buying Group's assumption of the liabilities and obligations of
any Selling Group Member described in this Section 2.2 shall not be deemed to
limit or affect the indemnification, if any, to which Buying Group may be
otherwise entitled pursuant to Section 9.1 hereof.



             Section 2.3 Base Purchase Price; Adjustments; AR Collection Excess
Payment.

             (a)       In reliance on the representations, warranties, covenants
and agreements of Selling Group contained herein, and upon the terms and subject
to the conditions hereinafter set forth, Buying Group shall pay to Selling Group
an amount equal to One Hundred Twenty Four Million Dollars ($124,000,000) (the
"Base Purchase Price"), subject to adjustments as provided in paragraphs (b),
(c), and (d) below (as adjusted, the "Purchase Price").

             (b)       The Base Purchase Price shall be subject to adjustment
upon final determination of the Closing Statements in accordance with Section
2.5 hereof, as follows (the "Closing Balance Sheet Adjustment"):

 

       (i)        the Base Purchase Price shall be increased by the amount by
which the Acquired Net Asset Value as of the Closing Date is greater (i.e., a
positive number or less negative number) than negative Eight Hundred and Fifteen
Thousand Dollars (-$815,000); or

     

      (ii)      the Base Purchase Price shall be decreased by the amount by
which the Acquired Net Asset Value as of the Closing Date is less (i.e., a more
negative number) than negative Eight Hundred and Fifteen Thousand Dollars
(-$815,000).



             (c)      The Base Purchase Price shall be subject to further
adjustment upon final determination of the Closing Statements in accordance with
Section 2.5 hereof, as follows (the "Accounts Receivable Adjustment"):

 

       (i)       The Base Purchase Price shall be decreased by the amount, if
any, by which Thirty-Nine Million Dollars ($39 million) exceeds Net Accounts
Receivable as of the Closing Date; or

     

       (ii)       The Base Purchase Price shall be increased by the amount, if
any, by which Net Accounts Receivable as of the Closing Date exceeds Thirty-Nine
Million Dollars ($39 million).



Buying Group or its Affiliates shall pay to Selling Group the AR Collection
Excess Payment (as such term is defined in the Accounts Receivable Collection
Agreement).

             (d)      The Base Purchase Price shall be subject to further
adjustment upon final determination of the Rx Count in accordance with Section
2.7 hereof, as follows (the "Rx Adjustment"):

 

      (i)        The Base Purchase Price shall be increased if the Daily Rx
Average for the sixty (60) day period ending on the fifth Business Day preceding
the Closing Date is greater than 105% of the Daily Rx Average for April and May
2000 as follows:



 

      (x)        If the percentage increase in the Daily Rx Average for such
sixty (60) day period exceeds 5% but is less than or equal to 10%, then the Base
Purchase Price shall be increased by an amount which is equal to the product of
(a) the amount by which the percentage increase exceeds 5%, times (b) the Base
Purchase Price (prior to any adjustment under this Section 2.3);

     

      (y)        If the percentage increase in the Daily Rx Average for such
sixty (60) day period exceeds 10%, the Base Purchase Price shall be increased by
an amount which is equal to the sum of (A) the product of 5% times the Base
Purchase Price (prior to any adjustment under this Section 2.3) plus (B) the
product of (i) 1.5 times (ii) the amount by which the percentage increase over
10% exceeds 10% (up to a maximum increase of 1.5 x 10%), times (iii) the Base
Purchase Price (prior to any adjustment under this Section 2.3).

   



 

      (ii)        The Base Purchase Price shall be decreased if the Daily Rx
Average for the sixty (60) day period ending on the fifth Business Day preceding
the Closing Date is less than 95% of the Daily Rx Average for April and May,
2000 as follows:



 

      (x)        If the percentage decrease in the Daily Rx Average for such
sixty (60) day period is more than 5% but is less than or equal to 10%, the Base
Purchase Price shall be decreased by an amount which is equal to the product of
(a) the amount by which the percentage decrease exceeds 5%, times (b) the Base
Purchase Price (prior to any adjustment under this Section 2.3);

     

      (y)        If the percentage decrease in the Daily Rx Average for the
sixty (60) day period is more than 10%, the Base Purchase Price shall be
decreased by an amount equal to the sum of (A) the product of 5% times the Base
Purchase Price (prior to any adjustment under this Section 2.3) plus (B) the
product of (i) 1.5 times (ii) the amount by which the percentage decrease over
10% exceeds 10% (up to a maximum decrease of 1.5 x 10%), times (iii) the Base
Purchase Price (prior to any adjustment under this Section 2.3).



There shall be no Rx Adjustment to the Base Purchase Price to the extent that
the Daily Rx Average for the sixty (60) day period ending on the fifth Business
Day preceding the Closing Date is not less than 95%, and not greater than 105%,
of the Daily Rx Average for April and May, 2000.

             Section 2.4 Payment of Purchase Price.

             (a)       On the Closing Date, Buying Group shall deliver to
Selling Group by one (1) or more wire transfers of immediately available funds,
to such account as Selling Group shall designate in writing, an aggregate amount
equal to the Base Purchase Price as adjusted by the Rx Adjustment, if any, in
accordance with Section 2.3(d).

             (b)       Upon final determination of the Closing Balance Sheet
Adjustment and the Accounts Receivable Adjustment in accordance with Section 2.5
hereof, the Buying Group shall pay to Selling Group, or Selling Group shall pay
to Buying Group, as the case may be, within five (5) Business Days after such
determination, the net amount due based on adjustments to the Base Purchase
Price as provided in Section 2.3(b) and (c) hereof by wire transfer of
immediately available funds, together with interest at the "Prime Rate" in
effect from time to time as published by the Wall Street Journal, computed from
the Closing Date until paid in full.

             Section 2.5 Closing Statements.

             (a)      Not later than sixty (60) days after the Closing Date,
Buying Group and Buying Group's Accountants shall cause to be prepared and
delivered to Selling Group a proposed Closing Balance Sheet, accompanied by (i)
notes which specifically identify (x) all Excluded Property and (y) the
Purchased Assets and the Balance Sheet Assumed Liabilities reflected on the
Closing Balance Sheet and (ii) a detailed schedule setting forth Buying Group's
calculation of the Closing Balance Sheet Adjustment and, by utilizing the AR
Valuation Principles (which shall include as credit balances only those credit
balances set forth on the Statement of Credit Balances), the Accounts Receivable
Adjustment (collectively, the " Closing Statements"). In preparing the Closing
Statements and accompanying notes and schedules, Buying Group shall consult with
Selling Group, and will permit Selling Group to review, upon its request, all
workpapers, schedules and calculations related thereto .

             (b)      If Selling Group does not dispute within forty-five (45)
days after receipt of Buying Group's Closing Statements any item included in the
proposed Closing Balance Sheet and/or the calculation of the Closing Balance
Sheet Adjustment or the Accounts Receivable Adjustment, the proposed Closing
Statements delivered by Buying Group shall be deemed to be the final "Closing
Statements" and appropriate payment shall be made by Buying Group or Selling
Group, as the case may be, pursuant to Section 2.4(b) hereof. In the event
Selling Group has a dispute with regard to the appropriateness of any item
included in Buying Group's Closing Statements and/or the calculation of the
Closing Balance Sheet Adjustment or the Accounts Receivable Adjustment, payment
to the extent of amounts not in dispute shall be made promptly (but in no event
later than the fifth Business Day following the expiration of said forty-five
(45) day period) by Buying Group or Selling Group, as t he case may be, pursuant
to Section 2.4(b) hereof, with any dispute to be resolved in the following
manner:

                          (i)       Selling Group shall notify Buying Group in
writing within forty-five (45) days after Selling Group's receipt of Buying
Group's proposed Closing Statements which notice shall specify in reasonable
detail the nature of the dispute;

                          (ii)       during the thirty (30) day period following
Buying Group's receipt of such notice, Buying Group and Selling Group and their
respective representatives shall attempt in good faith to resolve such dispute
and to determine the appropriateness of the disputed items included in Buying
Group's proposed Closing Statements and/or the proposed Closing Balance Sheet
Adjustment or the Accounts Receivable Adjustment. During such thirty (30) day
period, Buying Group and Selling Group and their respective representatives
shall each have access to the working papers and accompanying notes and
schedules prepared in connection with the proposed Closing Statements;

                          (iii)       if during such thirty (30) day period
specified in subsection (ii) above, Buying Group and Selling Group reach a
written agreement with respect to such dispute or Selling Group has withdrawn is
objection, such proposed Closing Statements shall be deemed to be the final
Closing Statements. If at the end of the thirty (30) day period specified in
subsection (ii) above, Buying Group and Selling Group shall have failed to reach
a written agreement with respect to such dispute or Selling Group has not
withdrawn its objection, the matter shall be referred to a mutually agreeable
nationally recognized accounting firm (the "Arbitrator"), which shall act as an
arbitrator and shall issue its report resolving all disputes as to the
appropriateness of Buying Group's proposed Closing Statements or the proposed
Closing Balance Sheet Adjustment or proposed Accounts Receivable Adjustment
within sixty (60) days after such dispute is referred to it. Each party may also
fu rnish to the Arbitrator such other information and documents as it deems
relevant with appropriate copies or notification being given to the other
parties. The Arbitrator shall utilize the AR Valuation Principles (which shall
include as credit balances only those credit balances set forth on the Statement
of Credit Balances) for the Accounts Receivable Adjustment. The Arbitrator may
conduct a conference concerning any disagreement between Buying Group and
Selling Group, at which conference each party shall have the right to present
additional documents, materials and other evidence and to have present its or
their advisors, counsel or accountants. The proposed Closing Statements, as
modified by any agreements reached by the parties hereto and adjustments
determined to be appropriate by the Arbitrator, shall be deemed to be the final
"Closing Statements," and the Arbitrator's calculation of the "Closing Balance
Sheet Adjustment " or "Accounts Receivable Adjustment" shall be fi nal and
binding. Each of the parties hereto shall bear all costs and expenses incurred
by it in connection with such arbitration, except that the fees and expenses of
the Arbitrator hereunder shall be shared equally by the parties. This provision
for arbitration shall be specifically enforceable by the parties and the
decision of the Arbitrator in accordance with the provisions hereof shall be
final and binding and there shall be no right of appeal therefrom;

                          (iv)       Nothing herein will be construed to
authorize or permit the Arbitrator to determine any question or matter
whatsoever under or in connection with this Agreement except the determination
of what adjustments, if any, must be made in one or more of the disputed items
reflected on the proposed Closing Statements delivered by Buying Group in order
for the final Closing Statements to be determined in accordance with the
provisions of this Agreement.

            Section 2.6 Sales and Transfer Taxes. All sales, use and transfer
taxes including those relating to bulk sales, if any, arising from the transfer
of the Purchased Assets shall be borne solely and timely paid by the Selling
Group, including, without limitation, any Taxes due with the filing of New York
State Department of Taxation and Finance Form TP-584, Combined Real Estate
Transfer Tax Return and Credit Line Mortgage Certificate, and City of New York
Department of Finance Form NYC-RPT, Real Property Transfer Tax Return.

            Section 2.7 Rx Count.

             (a)      At the close of business on the fourth Business Day
preceding the Closing Date, Buying Group and Selling Group shall calculate the
Daily Rx Average for the sixty (60) day period ended on the fifth Business Day
preceding the Closing Date (the "Rx Count"), using the same methodology as was
utilized to calculate the Daily Rx Average for April and May 2000.

             (b)      If Selling Group and Buying Group agree on the Rx Count
prior to the Closing Date, at the Closing, appropriate payment, if any, shall be
made by Buying Group or Selling Group, as the case may be, pursuant to Section
2.4(a) hereof. In the event Selling Group and Buying Group have a dispute with
regard to the Rx Count, Selling Group and Buying Group agree to submit to
immediate arbitration and to use their best efforts to resolve the Rx Count
prior to the scheduled Closing Date. A mutually agreeable firm will arbitrate
the dispute (the "Rx Arbitrator"), and shall issue its report resolving the
dispute, and determine the Rx Count. The scheduled Closing Date will be
postponed until the day on which the Rx Arbitrator issues its report setting
forth the Rx Count. Each of the parties hereto shall bear all costs and expenses
incurred by it in connection with such arbitration, except that the fees and
expenses of the Rx Arbitrator hereunder shall be shared equally by the parties.
This provision for arbitration shall be specifically enforceable by the parties
and the decision of the Rx Arbitrator in accordance with the provisions hereof
shall be final and binding and there shall be no right of appeal therefrom.

             Section 2.8 Accounts Receivable Collection Agreement. At the
Closing, Buying Group will enter into the Accounts Receivable Collection
Agreement with Parent and/or Affiliate of Parent.

             Section 2.9 Prorations. All payments required to be made by a
Selling Group Member under the Assumed Leases, including without limitation all
rents, assessments, personal property taxes, real estate taxes, utility charges
and heating fuels, shall be apportioned to the best of the parties' abilities
between Buying Group and Selling Group as of the Closing and appropriate
payments or credits shall be reflected on the Closing Statements. When the
actual amounts become known, such prorations shall be recalculated by Buying
Group and Selling Group, and Buying Group or Selling Group shall make any
additional payments or refunds, as the case may be, not later than sixty (60)
days after the Closing Date. Any disputes with respect to such payments or
refunds shall be determined by the Arbitrator in accordance with the dispute
provisions set forth in Section 2.5 hereof.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE III

CLOSING; TERMINATION

             Section 3.1 Closing. The Closing shall take place at the offices of
Edwards & Angell, LLP, 2800 BankBoston Plaza, Providence, Rhode Island, 02903,
at 10:00 a.m., Eastern Time, on a date mutually acceptable to Parent and
ProCare, which date (the "Closing Date") is not more than ten (10) Business Days
after the date that the final conditions precedent to each of the parties'
obligations to consummate the transactions contemplated by this Agreement as set
forth in Articles VII and VIII hereof, to the extent such conditions precedent
are capable of being satisfied prior to the Closing Date, have been satisfied or
waived in writing by the party entitled to grant such waiver, or such other date
as mutually agreed upon by the parties .

             Section 3.2 Deliveries by Selling Group Members and Parent at
Closing.

             (a)      To effect the transfer referred to in Section 2.1 hereof,
Selling Group or Parent, as the case may be, shall, on the Closing Date, deliver
to Buying Group:

                  (i)       a bill of sale and general assignment in
substantially the form attached hereto as Exhibit 3.2(a)(i) (a "Bill of Sale");

                  (ii)       assignments of leases in substantially the form
attached hereto as Exhibit 3.2(a)(ii) transferring all of Selling Group's
interest in the Assumed Leases listed on Schedule 4.9;

                  (iii)       assignments of all of the Intellectual Property
included in the Purchased Assets in the forms attached hereto as Exhibit
3.2(a)(iii);

                  (iv)       all of Selling Group's books, records and files
included in the Purchased Assets;

                  (v)       the original Assumed Agreements (or copies to the
extent originals are not in Selling Group's possession);

                  (vi)       original certificates representing the ARC
Securities, duly endorsed or accompanied by appropriate stock powers or other
instruments of assignment with all necessary transfer stamps affixed or
accompanied by funds sufficient for the purchase of such tax stamps;

                  (vii)       original title certificates to vehicles, duly
endorsed, which are included in the Purchased Assets;

                  (viii)       such lien releases and UCC-termination statements
or payoff letters providing for the delivery of such documents as may be
necessary to permit the conveyance of the Purchased Assets free and clear of all
Liens (other than Permitted Liens) as contemplated hereunder;

                  (ix)       a certificate of the chief financial officer of
Selling Group listing by specific patient or payor the credit balances of each
such patient or payor to be reflected on the Closing Balance Sheet and in the
Net Accounts Receivable as of the Closing Date;

                  (x)       such agreements, certificates, and other documents
and instruments referred to in Article VII hereof; and

                  (xi)       all such other instruments and agreements
(including the Related Agreements to which any Selling Group Member is a party)
as reasonably shall be requested by Buying Group to vest in Buying Group title
in and to the Purchased Assets in accordance with the provisions hereof.

            All instruments to be delivered to Buying Group pursuant hereto
shall be in form and substance, and shall be executed in a manner, reasonably
satisfactory to Buying Group, sufficient to vest all right, title and interest
of Selling Group in the Purchased Assets in Buying Group and, where appropriate,
sufficient to be recorded or filed, but shall not function to increase or
decrease the assets being transferred to Buying Group hereunder or the
liabilities and obligations to be assumed by Buying Group hereunder.

             (b)       Simultaneously with the delivery of items referenced in
paragraph (a) above, Selling Group shall take all steps as may be required to
put Buying Group in actual possession and operating control of the Purchased
Assets, free of all tenants and occupants other than as contemplated by this
Agreement or the Related Agreements.

             (c)      Notwithstanding anything contained in this Agreement to
the contrary, this Agreement shall not constitute an assignment of any right,
title or interest in, to or under any Assumed Agreements or permits or any claim
or right of any benefit arising thereunder or resulting therefrom if an
attempted assignment or transfer thereof, without the consent of a third party,
would constitute a breach thereof or in any way adversely affect the rights of
the Buying Group or Selling Group thereunder, unless any such required consent
or waiver has been obtained and is in full force and effect. Parent shall use
its reasonable commercial efforts to obtain (provided neither Parent nor any
Selling Group Member shall be obligated to make any payments or incur any
liabilities in connection therewith), and ProCare agrees to cooperate with
Parent in its efforts to obtain (including, without limitation, the submission
of reasonable financial and other information concerning ProCare and the Bu ying
Group and the execution and delivery of any assumption agreements or similar
documents reasonably requested by a third party, provided that such assumption
agreement or similar document does not enlarge or expand the liabilities and
obligations to be paid, observed or performed in respect of such Assumed
Agreement or permit), the consent of or waiver by any such third party (other
than from third parties to agreements relating to indebtedness for borrowed
money) to the assignment or transfer thereof to the Buying Group in all cases in
which such consent or waiver is required for assignment or transfer. To the
extent that the consents and waivers referred to herein are not obtained by
Parent, or until the impracticalities of transfer thereof are resolved to
ProCare's reasonable satisfaction, Parent shall use reasonable commercial
efforts (x) to provide to the Buying Group the benefits of any Assumed Agreement
or permit intended to be included in the Purchased Assets, (y) to cooperate in
any arrangement, reasonable and lawful as to Parent and ProCare, designed to
provide such benefits to Buying Group and (z) at ProCare's request, to enforce
for the account and at the expense of ProCare any rights of the Selling Group
arising from the Assumed Agreements and permits intended to be included among
the Purchased Assets, including the right to elect to terminate or not renew in
accordance with the terms thereof on the advice of ProCare, which termination
shall, upon becoming effective, relieve Parent of any further obligation under
this Section with respect to such Assumed Agreement or permit, and (ii) after
the Closing, ProCare shall use reasonable commercial efforts to perform the
obligations of the Selling Group arising under such Assumed Agreements and
permits, to the extent ProCare receives the benefit thereof pursuant to this
Section 3.2(c). Parent and ProCare shall cooperate with each other to take such
actions, including entering into services agreements or similar arrangements, as
are reasonably calcula ted to effectuate the intent of the preceding sentence.
The Purchase Price shall not be reduced or increased by reason of the
non-assignability or subcontracting of any of the Assumed Agreements. Nothing
contained herein shall be deemed to waive or excuse any obligation on the part
of a Selling Group Member or any condition for the benefit of Buying Group to
obtain any necessary consents to the transfer or assignment of any of the
Assumed Agreements or other Purchased Assets required to be transferred or
assigned hereunder.

             (d)      Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement by Selling
Group to transfer to Buying Group any of the Excluded Property.

             Section 3.3 Deliveries by Buying Group at Closing.

             (a)      To effect the purchase and assumption referred to in
Sections 2.1 and 2.2 hereof, on the Closing Date, Buying Group shall deliver to
Selling Group:

 

       (i)   the Base Purchase Price in accordance with Section 2.4(a);

     

      (ii)     an agreement of assumption in substantially the form attached
hereto as Exhibit 3.3 (an "Assumption Agreement") evidencing Buying Group's
assumption of the Assumed Liabilities; and

     

      (iii)     such agreements, certificates and other documents and
instruments referred to in Article VIII hereof



             All instruments to be delivered to Selling Group pursuant hereto
shall be in form and substance, and shall be executed in a manner, reasonably
satisfactory to each Selling Group Member, but shall not function to increase or
decrease the assets being transferred to Buying Group hereunder or the
liabilities and obligations to be assumed by Buying Group hereunder.

             Section 3.4 Inventory. A physical inventory count (the "Physical
Inventory") of the Business shall be taken (at Buying Group's expense) by a
mutually agreed firm on the day preceding the Closing Date, at which inventory
count Buying Group's Accountants and Selling Group's Accountants shall be
entitled to observe. The value of the inventory at the Physical Inventory shall
be determined in accordance with the methods and cost factors listed on Schedule
3.4 hereto.

             Section 3.5 Change of Name. On the Closing Date, each Selling Group
Member shall deliver to Buying Group all such executed documents as may be
required to change each Selling Group Member's name on that date to another name
reasonably acceptable to Buying Group which bears no similarity to
"Stadtlanders" or any confusingly similar name, including but not limited to a
name change amendment to be filed with the appropriate secretary of state in the
applicable jurisdictions. Each Selling Group Member hereby appoints Buying Group
as its attorney-in-fact to file all such documents at or after the Closing.
Buying Group hereby grants to each Selling Group Member a royalty-free,
fully-paid, non-exclusive license to use the tradename "Stadtlanders" for the
six-month period immediately following the Closing, solely in connection with
the Corrections Division Business. In addition, each Selling Group Member agrees
that upon expiration of the six-month period immediately following the Closing,
it will cease forever any and all use of the name "StadtRelease" and any
confusingly similar name, for any purpose.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

BY EACH SELLING GROUP MEMBER AND PARENT

             In order to induce Buying Group to enter into this Agreement and
purchase the Purchased Assets, each Selling Group Member and Parent hereby
jointly and severally represent and warrant to each Buying Group Member as set
forth in this Article IV.

            Section 4.1 Existence and Qualification.

             (a)      Parent (i) is a corporation, duly incorporated, validly
existing and in good standing under the laws of its state of formation, and (ii)
has all corporate power and authority and all governmental licenses, permits,
authorizations, consents and approvals to own and lease its properties and
assets and to carry on its business as presently conducted.

             (b)      Each Selling Group Member: (i) is a limited liability
company or limited partnership, duly organized, validly existing and in good
standing under the laws of its state of formation, (ii) has all limited
liability company or partnership power and authority and all governmental
licenses, permits, authorizations, consents and approvals to own and lease its
properties and assets and to carry on the Business as presently conducted, and
(iii) is qualified as a foreign entity to do business and is in good standing
under the laws of each jurisdiction in which the conduct of its business or
where the ownership or leasing of its properties or assets requires such
qualification, except for such jurisdictions where the failure to be so
qualified or to have such licenses, permits, authorizations, consents or
approvals would not have a Material Adverse Effect. The jurisdictions in which
each Selling Group Member is qualified to do business are set forth on Schedule
4.1 hereto .

             Section 4.2 Ownership of Selling Group Members; Interests in Other
Entities.

             (a)      BBC Operating Sub, Inc. and Bergen Brunswig Drug Company
are the sole members of OPCO; BBC Licensing Sub, Inc. is the sole member of
Licensing Company; OPCO and Bergen Brunswig Drug Company are the sole partners
of each other Selling Group Member, and no other Person owns any equity interest
(or any interest convertible or exchangeable into such an equity interest) in
OPCO, Licensing Company or any other Selling Group Member.

             (b)      The following information for each Selling Group Member is
set forth in Schedule 4.2(b) hereto, as applicable: (i) its name and
jurisdiction of incorporation or formation; and (ii) the number of issued and
outstanding shares of capital stock or share capital or other equity interest,
the record owner(s) thereof and the number of issued and outstanding shares of
capital stock or share capital or other equity interest beneficially owned,
directly or indirectly, by Parent, Parent's subsidiaries or a Selling Group
Member.

             (c)      Except as set forth in Schedule 4.2(c) hereto, no Selling
Group Member owns, directly or indirectly, beneficially or of record, any stock,
partnership interest, option, warrant or other equity interest in any Person.

             (d)      Except as set forth on Schedule 4.2(d) hereto, no Selling
Group Member is subject to any obligation or requirement to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other Person.

            Section 4.3. Authorization; Enforceability.

             (a)      Parent has full corporate power and authority to enter
into this Agreement and the Related Agreements to be executed by it, to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder (other than approvals required by the HSR
Act). The execution, delivery and performance of this Agreement and the Related
Agreements to be executed by Parent and the consummation by Parent and each
Selling Group Member of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Parent.
This Agreement and the Related Agreements have been or will be duly executed and
delivered by Parent and constitutes or will constitute the valid and binding
obligation of Parent, enforceable against Parent in accordance with their
respective terms.

             (b)      Each Selling Group Member has full limited liability
company or partnership power and authority to enter into this Agreement and the
Related Agreements to be executed by it, to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder. The execution, delivery and performance of this Agreement and the
Related Agreements to be executed by each Selling Group Member and the
consummation by each Selling Group Member of the transactions contemplated
hereby and thereby have been duly authorized by all requisite member, manager
and partner action on the part of each Selling Group Member. This Agreement and
the Related Agreements have been or will be duly executed and delivered by each
Selling Group Member and constitute or will constitute valid and binding
obligations of each Selling Group Member, enforceable against each Selling Group
Member in accordance with their respective terms.

             Section 4.4 No Breach or Violation.

             (a)      Except as set forth on Schedule 4.4(a) hereto, Parent's
execution and delivery of this Agreement and the Related Agreements, its
compliance with and fulfillment of the terms of this Agreement and such Related
Agreements, and the consummation of the other transactions contemplated hereby
and by any of the Related Agreements, do not and will not, with notice or
passage of time or both, after giving effect to consents described on Schedule
7.8 attached hereto which shall be obtained prior to the Closing: (i) conflict
with or result in a breach of the terms, conditions or provisions of, (ii)
constitute a default under, (iii) result in the creation of any Lien upon any of
Parent's assets pursuant to, (iv) give any Person the right to accelerate any
obligation under, or (v) result in a violation of, (a) any Law applicable to
Parent, (b) Parent's certificate of incorporation or by-laws, (c) any material
franchise, permit, license, authorization, concession, order , judgment, writ,
injunction or decree to which Parent is subject, or by which any of its assets,
properties or rights are bound, or (d) any material lease, mortgage, indenture,
deed of trust, trust agreement, note agreement or other agreement, contract,
understanding or instrument to which Parent is subject, or by which any of its
assets, properties or rights are bound.

             (b)      Except as set forth on Schedule 4.4(b) hereto, each
Selling Group Member's execution and delivery of this Agreement and the Related
Agreements, its compliance with and fulfillment of the terms of this Agreement
and such Related Agreements, the sale and delivery of the Purchased Assets to
the Buying Group and the assumption of the Assumed Liabilities by the Buying
Group, and the consummation of the other transactions contemplated hereby and by
any of the Related Agreements, do not and will not, with notice or passage of
time or both, after giving effect to consents described on Schedule 7.8 attached
hereto which shall be obtained prior to the Closing: (i) conflict with or result
in a breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in the creation of any Lien upon the Purchased Assets
pursuant to, (iv) give any Person the right to accelerate any obligation under,
or (v) result in a violation of, (a) any Law app licable to such Selling Group
Member, (b) certificate of formation, operating agreement or partnership
agreement, (c) any material franchise, permit, license, authorization,
concession, order, judgment, writ, injunction or decree to which a Selling Group
Member is subject, or by which any of their respective assets, properties or
rights are bound, or (d) any material lease, mortgage, indenture, deed of trust,
trust agreement, note agreement or other agreement, contract, understanding or
instrument to which a Selling Group Member is subject, or by which any of their
respective assets, properties or rights are bound.

             Section 4.5 Consents and Approvals. Except as set forth on Schedule
4.5 hereto, no material consent, approval, exemption, audit, waiver, order or
authorization of, or registration, qualification, designation, declaration,
notice or filing with, any governmental or regulatory authority (foreign or
domestic), or any other Person, is required in connection with the execution,
delivery and performance of this Agreement and the Related Agreements or the
sale or delivery of the Purchased Assets or the assumption of the Assumed
Liabilities, or the other transactions contemplated by this Agreement and any of
the Related Agreements. There are no existing agreements, options, commitments
or rights with, of or to any Person to acquire any Selling Group Member's
assets, properties or rights included in the Purchased Assets or any interest
therein, except for those Contracts for the sale of inventory entered into by a
Selling Group Member in the ordinary course of business.

Section 4.6 Financial Statements; Rx Audit Information.

             (a)      Attached hereto as Schedule 4.6(a) are true and complete
copies of (i) the unaudited consolidated balance sheet of the Business (and the
Corrections Division Business) at September 30, 1999, and the related statements
of operation and cash flows for the fiscal year then ended, prepared by Selling
Group and (ii) the unaudited consolidated balance sheet of the Business (and the
Corrections Division Business) at March 31, 2000, and the related statements of
operation and cash flows of the Business (and the Corrections Division Business)
for the six-month period then ended, prepared by Selling Group and (iii) the
unaudited consolidated balance sheet of the Business (and the Corrections
Division Business) at May 31, 2000 ((i), (ii), and (iii), collectively,
"Historical Financial Statements").

             (b)      Except as set forth in detail on Schedule 4.6(b) hereto,
Selling Group's Historical Financial Statements: (i) are complete and correct in
all material respects, (ii) have been prepared in accordance with GAAP and
consistent with past practices, and (iii) present fairly in all material
respects the financial position of the Business at the dates indicated and the
results of operations and cash flows of the Business for the periods indicated
therein, subject to year-end audit adjustments which are solely of a normal,
recurring and immaterial nature.

             (c)      Each Selling Group Member has made and kept books, records
and accounts in reasonable detail, which accurately and fairly reflect in all
material respects its activities and transactions and the purchase and
disposition of any of its assets. Selling Group has not engaged in any material
transaction with respect to the Business which is not reflected in such books,
records and accounts.

             (d)      No unrecorded funds or assets of Selling Group have been
established for any purpose; no accumulation or use of funds of Selling Group
has been made without being properly accounted for in the respective books and
records of Selling Group; all payments by or on behalf of Selling Group have
been duly and properly recorded and accounted for in Selling Group's books and
records; no false or artificial entry has been made in the books and records of
Selling Group for any reason; no payment has been made by or on behalf of
Selling Group with the understanding that any part of such payment is to be used
for any purpose other than that described in the documents supporting such
payment; and Selling Group has not made, directly or indirectly, any illegal
contributions to any political party or candidate, either domestic or foreign,
or any contribution, gift, bribe, rebate, payoff, influence payment or kickback,
whether in cash, property or services, to any individual, corporati on,
partnership or other entity, to secure business or to pay for business secured.

             (e)      All books, records, and other information provided by each
Selling Group Member in connection with the calculation of the Daily Rx Average
for April and May 2000 are accurate and complete and, with respect to the
calculation of the Daily Rx Average for the sixty (60) day period ending on the
day preceding the Closing Date, will be accurate and complete when provided.

             Section 4.7 Inventory. All inventory of Selling Group used or
useful in the conduct of the Business reflected on Selling Group's Historical
Financial Statements or acquired since May 31, 2000 was acquired and has been
maintained by each Selling Group Member in the ordinary course of business; is
of good and merchantable quality; consists substantially of a quality, quantity
and condition usable, or saleable within six (6) months in the ordinary course
of business; is valued at the lower of cost or market on a weighted average
basis and otherwise in accordance with GAAP and consistent with past practices;
and is not subject to any material write-down or write-off for which appropriate
reserves have not been included in the Historical Financial Statements and for
which appropriate reserves will not be included in the Closing Balance Sheet.
Except as described on Schedule 4.7 hereto, no Selling Group Member is under any
liability or obligation with respect to the return of inventory of a Se lling
Group Member in the possession of its customers. Except as listed and described
on Schedule 4.7 hereto, no Selling Group Member has any obsolete or slow-moving
inventory (i.e., inventory which, based upon the historical sales rate of such
items by Selling Group could not reasonably be expected to be sold within six
(6) months) or inventory which is not fit for the purpose for which it is
intended to be used. Since May 31, 2000, no inventory item of any Selling Group
Member has been sold or disposed of except in the ordinary course of business.

             Section 4.8 Accounts Receivable and Bad Debts. The accounts
receivable of Selling Group arising from the conduct of the Business as
reflected on Selling Group's Historical Financial Statements or arising since
May 31, 2000, are valid and genuine; have arisen solely out of bona fide sales
of goods delivered to and accepted by the customers of Selling Group, or the
performance of services or other business transactions of Selling Group in the
ordinary course of business; and except as reflected in the reserves therefor,
are not subject to valid defenses, set-offs or counterclaims. The allowance for
collection losses on the Historical Financial Statements has been, and on the
Closing Balance Sheet will be, determined in accordance with GAAP and consistent
with past practices. The accounts receivable of the Selling Group pertaining to
the Business reflected on the May 31, 2000 Agreed Balance Sheet and to be
reflected on the Closing Balance Sheet are reasonably expected to be collected
at the full recorded amount thereof, less the recorded allowance for collection
losses thereon. Set forth on Schedule 4.8 hereto is a true, complete and
accurate list as of May 31, 2000 of: (i) the current accounts receivable of each
Selling Group Member, those which have not been paid within 30 days of the date
of billing and those which have not been paid within 60 days and 90 days of the
date of billing and (ii) with respect to obligations owed to each Selling Group
Member which have been classified as bad debts, the name of each debtor and the
total amount due from each such debtor. Such Schedule 4.8 shall be updated at
the Closing.

             Section 4.9 Material Contracts and Obligations. Attached hereto as
Schedule 4.9 is a true, complete and accurate, categorized by subject matter,
together with an indication by an asterisk (*) if the same shall constitute an
Assumed Agreement, of all of the following contracts, agreements, plans, leases
and commitments, whether written or oral, entered into by a Selling Group Member
or by which a Selling Group Member is bound ("Contracts"):

                  (i)      all purchase orders and Contracts for the purchase of
goods or supplies which are for a term of more than three (3) months, or which
involve or are reasonably expected to involve aggregate payments by a Selling
Group Member of more than $50,000 during any fiscal year of such Selling Group
Member, or which were entered into other than in the ordinary course of
business;

                  (ii)       all sales agreements and other sales orders
(including sales by any Selling Group Member to any governmental authority) and
Contracts for the sale of goods or provision of services which are for a term of
more than three (3) months, or which involve or are reasonably expected to
involve aggregate payments to a Selling Group Member of more than $50,000 during
any fiscal year of such Selling Group Member, or which were entered into other
than in the ordinary course of business;

                  (iii)       all Contracts with any officer, director,
consultant or employee of the Business (the "Existing Employment Contracts") or
any management contract;

                  (iv)       all Contracts or arrangements providing for the
grant of equity interests, equity appreciation rights, bonuses, pensions,
severance payments, deferred or incentive compensation, retirement payments,
profit-sharing, insurance or other benefit plan or program for any employees;

                  (v)       all Contracts for construction or for the purchase
of real estate, improvements, equipment, and other items which under GAAP
constitute capital expenditures or which involve or are reasonably expected to
involve expenditures in the aggregate in excess of $50,000 during any fiscal
year;

                  (vi)       all Contracts relating to the rental or use of
equipment, vehicles, other personal property or fixtures, or relating to the
provision of services, which involve or are reasonably expected to involve
payment of rentals or sums in the aggregate in excess of $50,000 during any
fiscal year;

                  (vii)      all Contracts relating in any way to direct or
indirect indebtedness for borrowed money or evidenced by a bond, debenture, note
or other evidence of indebtedness (whether secured or unsecured) of or to a
Selling Group Member, including but not limited to, indebtedness by way of lease
or installment purchase arrangement, guarantee, reimbursement obligations
pertaining to letters of credit, repurchase agreements, purchase price discount
obligations, other intercompany account agreements, or other undertakings on
which others rely in extending credit, or otherwise, and all mortgages, pledges,
conditional sales contracts, chattel and purchase money mortgages and other
security arrangements with respect to any real estate, improvements, equipment,
other personal property or fixtures in excess of $50,000;

                  (viii)     all Contracts substantially limiting the freedom of
a Selling Group Member to engage in or to compete in any line of business of a
Selling Group Member, or with any Person or in any geographical area in
connection therewith, or to use or disclose any information relating to a
Selling Group Member in its possession;

                  (ix)       all license agreements, either as licensor or
licensee, franchise agreements, either as franchisor or franchisee, and
agreements pertaining to any website for the Business, including all linking and
hosting agreements;

                  (x)       all joint venture Contracts, whether or not
involving a sharing of profits;

                  (xi)      all Contracts between a Selling Group Member and any
member, partner or any Affiliate of a Selling Group Member or Parent;

                  (xii)     all Contracts with HMO organizations, insurance
companies, third party administrators or payors, pharmacy providers, state and
local governments, pharmaceutical manufacturers, and clinics and foundations
with respect to the Business;

                  (xiii)     all Contracts involving purchase price discounts in
excess of $50,000 in any fiscal year of a Selling Group Member offered by a
Selling Group Member based on purchase volume;

                  (xiv)     all Contracts which are presently expected to result
in any loss upon completion or performance thereof;

                  (xv)      all Contracts involving research and development
efforts on behalf of a Selling Group Member;

                  (xvi)     all Contracts for any charitable or political
contribution in excess of $5,000;

                  (xvii)    all Contracts not made in the ordinary course of
business; and

                  (xviii)  all other Contracts, except those which are (i)
cancelable on 30 days or less notice without any penalty or other financial
obligation or (ii) if not so cancelable, involve or are reasonably expected to
involve aggregate payments by or to a Selling Group Member of $50,000 or less
during any fiscal year of a Selling Group Member.

            Except as set forth on Schedule 4.9, all Contracts required to be
disclosed to Buying Group pursuant to this Section 4.9 are valid, binding and in
full force and effect and neither Selling Group Member, nor, to Selling Group's
Knowledge, any other party thereto, is in breach or violation of, or default
under, nor, to Selling Group's Knowledge, is there any valid basis for such a
claim of breach or violation of, or default under, the terms of any such
Contract, and no event has occurred which constitutes or, with the lapse of time
or the giving of notice or both, would constitute, such a breach, violation or
default by a Selling Group Member thereunder. Each Selling Group Member has
enforced, or attempted to enforce, all material rights in favor of Selling Group
with respect to the Contracts described in Schedule 4.9.

            Section 4.10 Obligations with Material Adverse Effect. To Selling
Group's Knowledge, there is no term or provision of any Contract required to be
disclosed to Buying Group pursuant to Section 4.9, nor any franchise, permit,
license, concession or other authorization to conduct the Business to which a
Selling Group Member is a party or by which it or any of their respective
properties or assets are bound, nor any provision of any Law, or any judgment,
writ, injunction, decree or order applicable to or binding upon a Selling Group
Member, which is reasonably expected to have a Material Adverse Effect.

            Section 4.11 Employees. Each Selling Group Member has complied in
all material respects with all applicable Laws relating to the employment of
labor, including provisions thereof relating to wages, hours, equal opportunity,
collective bargaining, age, pregnancy, disability, sex, race, national origin
and other forms of unlawful discrimination and the payment and withholding of
social security and other Taxes due in respect thereof. Set forth in Schedule
4.11 hereto is a list of the names and titles of and current annual base salary
or hourly rates for all employees of each Selling Group Member, together with a
statement of the full amount and nature of any bonuses and other compensation
paid or payable to or accrued for each such employee during the two preceding
fiscal years of each Selling Group Member and the vacation to which each such
employee is entitled.

            Section 4.12 Absence of Certain Developments. Except as set forth on
Schedule 4.12 hereto, since May 31, 2000, no Selling Group Member has:

             (a)      incurred any liabilities, other than liabilities incurred
in the ordinary course of business, or discharged or satisfied any lien or
encumbrance or paid any liabilities, other than in the ordinary course of
business, or failed to pay or discharge when due any liabilities of which the
failure to pay or discharge has caused or would reasonably be expected to cause
any material damage or risk of material loss to the Business or any of its
assets or properties;

             (b)       sold, assigned or transferred any assets or properties
which would have been included in the Purchased Assets if the Closing had been
held on May 31, 2000 or on any date since then, except for the sale of inventory
in the ordinary course of business and for the disposition of assets in the
ordinary course of business which are worn-out, in need of substantial repair,
or are obsolete and which do not have a market value in excess of $50,000 in the
aggregate for all such assets;

             (c)       created, incurred, assumed or guaranteed any indebtedness
for borrowed money, or mortgaged, pledged or subjected any of its assets to any
mortgage, lien, pledge, security interest, conditional sales contract or other
encumbrance of any nature whatsoever in an aggregate amount exceeding $50,000 or
other than in the ordinary course of business;

             (d)       made or suffered any material amendment or termination of
any Contract to which it is a party or by which it is bound, or canceled,
modified or waived any material debts or claims held by it or waived any rights
of material value, whether or not in the ordinary course of business;

             (e)       suffered any damage, destruction or loss, whether or not
covered by insurance, of any item or items carried on its books of account
individually or in the aggregate at more than $50,000 or suffered any repeated,
recurring or prolonged shortage, cessation or interruption of supplies or
utilities or other services required to conduct the operations of the Business;

             (f)      suffered any Material Adverse Effect;

             (g)       received notice or obtained knowledge of any actual or
threatened labor trouble, strike, union organizing efforts, or other occurrence,
event or condition of any similar character;

             (h)      made any acquisition of substantial assets or any
commitments or agreements for capital expenditures or capital additions or
betterments exceeding $50,000 individually or in the aggregate, except such as
may be involved in ordinary repair, maintenance or replacement of assets in the
ordinary course of business;

             (i)       other than in the ordinary course of business consistent
with past practices, increased the salaries or other compensation of, or made
any advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of their respective employees or made any increase in, or any
addition to, other benefits to which any of their respective employees may be
entitled;

             (j)      changed any of its accounting principles or the methods of
applying any such principles or any practice involving customer credit terms or
collection or payment of accounts;

             (k)      entered into or amended any Contract with any of their
respective Affiliates;

             (l)      made any distributions to the Parent; or

             (m)    entered into any transaction other than in the ordinary
course of business.

            Section 4.13 Undisclosed Liabilities. To Selling Group's Knowledge,
no Selling Group Member has any liabilities or obligations, whether accrued,
absolute, contingent or otherwise, due or to become due, or whether direct or
indirect, arising out of any action or inaction, or with respect to or based
upon transactions or events occurring, or any state of facts or condition
existing, in connection with such Selling Group Member's conduct of the
Business, and, to each Selling Group's Knowledge, there is no basis for any
claim against any Selling Group Member for any such liability or obligation,
except: (i) to the extent specifically described in this Agreement or disclosed
in the Schedules hereto, (ii) to the extent fully reflected or reserved against
on the Historical Financial Statements, (iii) liabilities and obligations
arising or incurred in the ordinary course of business under any Contract
disclosed on Schedule 4.9 or not required to be disclosed because of the term or
amount involved, and (iv) liabilities or obligations arising or incurred in the
ordinary course of business since May 31, 2000 and which will have been paid or
discharged as of the Closing Date or which will be appropriately reflected or
reserved against on the Closing Balance Sheet if and to the extent required by
GAAP.

            Section 4.14 Tax Matters. (a) All income and franchise tax returns
with respect to the Purchased Assets that are required to be filed on or prior
to Closing Date have been duly filed on a timely basis and all taxes thereon
have been timely paid; (b) all income and franchise tax returns with respect to
the Purchased Assets for periods ending on or before the Closing Date but that
are not required to be filed until after the Closing Date will be timely filed
and all income and franchise taxes reflected thereon will be timely paid; (c)
none of the Purchased Assets is subject to any Lien (other than a Permitted
Lien) for payment of any unpaid Taxes or levy proceedings; (d) all income and
franchise taxes which any Selling Group Member is (or was) required by Law to
withhold or collect have been duly withheld or collected, and have been timely
paid over to the proper taxing authorities to the extent due and payable; (e) no
Selling Group Member is a party to any agreement that would require it to make
any payment that would constitute an "excess parachute payment" for purposes of
Sections 280G and 4999 of the Code; (f) no Selling Group Member is a "foreign
person" as such term is defined in the Code; (g) no Selling Group Member has any
express or implied obligation (including, but not limited to, an indemnification
obligation) with respect to the payment of Taxes for any party other than a
Selling Group Member; and (h) no Selling Group Member has received any notice of
any additional assessments with respect to the Taxes of that Selling Group
Member since the date of any Tax Return of that Selling Group Member nor has any
Selling Group Member received any notice of any audit or review of any Tax
Return that includes that Selling Group Member.

            Section 4.15 Real Property Owned and Leased. No Selling Group Member
owns any real property and the real property leased by each Selling Group Member
related to the Business has never been owned by a Selling Group Member. Set
forth on Schedule 4.15 are true and accurate listings of all real property
leases to which a Selling Group Member is a party setting forth: (i) the name of
the Selling Group Member that is the lessee; (ii) the name of the lessor, (iii)
a description of the property leased, and (iv) whether such premises are
currently being used for the operation of the Business. Except as set forth on
Schedule 4.15: (i) all of the leases set forth on such Schedule are in full
force and effect and are valid, binding and enforceable in accordance with their
respective terms, (ii) all accrued and currently payable rents and other
payments required by such leases have been paid, (iii) each Selling Group Memb
er and, to each Selling Group's Knowledge, each other party thereto has complied
with all respective covenants and provisions of such leases in all material
respects, (iv) neither Selling Group Member nor, to Selling Group's Knowledge,
any other party is in default in any material respect under any such leases, (v)
no party has asserted any defense, set off, or counter claim thereunder, (vi) no
waiver, indulgence or postponement of any obligations thereunder has been
granted by any party, and (vii) the validity or enforceability of any such lease
will be in no way affected by the sale of the Purchased Assets to Buying Group,
provided all required consents have been obtained from the other parties to such
lease.

            Section 4.16 Title to Purchased Assets; Condition of Assets;
Necessary Property.

             (a)      Set forth on Schedule 4.16(a) are true, correct, and
complete listings of all Liens on the Purchased Assets. Each Selling Group
Member has, and will convey to Buying Group at Closing, good title to the
Purchased Assets, free and clear of all Liens other than Permitted Liens. The
tangible property included among the Purchased Assets is in good working order
and repair, reasonable wear and tear excepted, have been maintained and repaired
on a regular basis so as to preserve their utility and value, are usable in the
ordinary course of business, and conform in all material respects to all
applicable Laws relating to their construction, use and operation.

             (b)      Schedule 4.16(b) sets forth a list of all assets which are
owned by or licensed to a Selling Group Member, Parent, or their respective
Affiliates and which are used in the Business and in any other business of
Parent or an Affiliate of Parent (including the Corrections Division Business).
None of the joint use assets set forth on Schedule 1(f) are used principally in
the Business. No Person other than Selling Group owns, leases or has any rights
in any Purchased Assets. The Purchased Assets, including the Assumed Agreements,
constitute all of the real and personal property, whether tangible or
intangible, owned, leased, or licensed (other than Excluded Property), which is
necessary in the conduct of the Business in the manner and to the extent
presently conducted by Selling Group. No other real or personal property,
whether tangible or intangible, owned, leased, or licensed, is required for the
conduct of the Business in the manner and to the extent pr esently conducted by
Selling Group.

            Section 4.17 Proprietary Rights. The Purchased Assets include all
patents, trademarks, tradenames, domain names, world wide web or Internet sites
(including without limitation "Stadtlander.com" and "Stadtassist.com"), service
marks, logos, copyrights, including, in each case, applications for
registrations therefor, inventions, and all other proprietary rights (all such
items being hereinafter referred to as "Intellectual Property") presently used
or held for use in the conduct of the Business. Each Selling Group Member owns
or possesses adequate licenses or other rights to use its Intellectual Property.
Except as otherwise set forth on Schedule 4.17 hereto, no royalties or fees are
payable by any Selling Group Member to any Person by reason of the ownership or
use of any of the Intellectual Property. Except as set forth on Schedule 4.17,
each Selling Group Member has the sole a nd exclusive right to use its
Intellectual Property and, to the Selling Group's Knowledge, there are no
licenses, sublicenses or agreements relating to the use by any other Person of
any of Selling Group's Intellectual Property now in effect, and to Selling
Group's Knowledge there is no infringement upon the Intellectual Property by any
other Person. No charge or claim is pending or, to Selling Group's Knowledge,
threatened, nor has any charge or claim been made within the past two years to
the effect that, nor to Selling Group's Knowledge, does, the operation of the
Business, sale of any of their respective products or any formula, method,
process, or material employed in connection therewith, infringe upon or conflict
in any way with any rights or properties of the type enumerated above owned or
held by any other Person. All patents, patent registration applications,
registered trademarks, trademark registration applications, trade names,
registered service marks, service mark registration applications, logos,
licenses and registered copyrights, copyright registration applications and
domain names owned by a Selling Group Member are set forth on Schedule 4.17 and
have been duly registered in, filed in, or issued by the United States Patent
and Trademark Office, United States Register of Copyrights, Network Solutions,
Inc. (or other authorized domain name registry) or the corresponding offices of
any other country, state, or other jurisdiction to the extent set forth on
Schedule 4.17, and have been properly maintained or renewed in accordance with
all applicable provisions of Law and administrative regulations in the United
States and in each such other country, state, or other jurisdiction. Schedule
4.17 accurately sets forth with respect to each patent, patent registration
application, registered trademark, trademark registration application, trade
name, service mark, service mark registration application, logo, license,
copyright and copyright registration application owned by or lic ensed to each
Selling Group Member: (i) the owner thereof, (ii) the date of expiration, if
any, for owned Intellectual Property, (iii) whether such ownership or licensing
rights are exclusive, and (iv) to Selling Group's Knowledge, any other licensee
of such rights. Except as set forth on Schedule 4.17, no present or former
employee of any Selling Group Member and to Selling Group's Knowledge, no other
Person owns or has any proprietary, financial or other interest, direct or
indirect, in whole or in part, in any Intellectual Property which Selling Group
owns or uses in the conduct of the Business as now or heretofore conducted.

            Section 4.18 Necessary Licenses and Permits. Each Selling Group
Member possesses all licenses, permits, consents, concessions and other
authorizations of governmental, regulatory or administrative agencies or
authorities, whether foreign, federal, state, or local, required to own and
lease the Purchased Assets, to sell and/or service any inventory of Selling
Group or to otherwise conduct the Business as presently conducted and as
proposed to be conducted by Selling Group. Schedule 4.18 hereto sets forth a
list of each such license, permit, consent, concession or other authorization so
required. Except as specified in Schedule 4.18, no registrations, filings,
applications, notices, transfers, consents, approvals, audits, qualifications,
waivers or other action of any kind are required by virtue of the execution and
delivery of this Agreement, the Related Agreements, or of the consummation of
the transactions c ontemplated hereby or thereby: (a) to avoid the loss or
termination of any such license, permit, consent, concession or other
authorization described on Schedule 4.18 or any asset, property or right used or
useful pursuant to the terms thereof, or to avoid the violation or breach of any
Law applicable thereto or (b) to enable Buying Group to acquire, hold and enjoy
the same after the Closing Date. All such licenses, permits, consents,
concessions and other authorizations are renewable by Buying Group pursuant to
their terms or in the ordinary course of business.

            Section 4.19 Environmental.

             (a)      At all times prior to the Closing, each Selling Group
Member has complied and at the Closing will be in compliance, in all material
respects, with all Environmental Laws, and no Selling Group Member has received
any notice, report, or information (including information that any litigation,
investigation or administrative or other proceedings of any kind are pending or
threatened) regarding any liabilities (whether accrued, absolute, contingent,
unliquidated, or otherwise), or any corrective, investigatory, or remedial
obligations, arising under Environmental Laws. For the purposes of this
Agreement, "Environmental Laws" means all present governmental requirements
relating to the discharge or release of air pollutants, water pollutants,
process waste water, petroleum products or hazardous substances, including, but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Occupational Safety and Health Ac t of
1970, as amended, the Federal Resource Conservation and Recovery Act, as
amended, the Federal Clean Water Act, as amended, the Toxic Substances Control
Act, as amended, the Federal Clean Air Act, as amended, the Superfund Amendments
and Reauthorization Act, as amended, and any and all other comparable state or
local laws relating to public health and safety or work health and safety.

             (b)      No Hazardous Substances have been, or are currently,
located at, in, or under or emanating from either the Purchased Assets or any
other property currently or previously owned or operated by a Selling Group
Member in a manner which: (i) violates any applicable Environmental Laws, or
(ii) requires response, remedial, corrective action or cleanup of any kind under
any applicable Environmental Law, the cost of which would be material. For
purposes of this Agreement, "Hazardous Substances" has the meaning set forth in
Section 101(14) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, in the Federal Resource Conservation and
Recovery Act, as amended, and applicable state law and regulation, and shall
also expressly include petroleum, crude oil and any fraction thereof.

            Section 4.20 Corporate Documents, Books and Records. The books,
records and accounts of each Selling Group Member accurately and fairly reflect
in all material respects the transactions and the assets and liabilities of each
Selling Group Member. No Selling Group Member has engaged in any transaction
with respect to the Business, maintained any bank account for the Business, or
used any of the funds of Selling Group in the conduct of the Business, except
for transactions, bank accounts and funds which have been and are reflected in
the normally maintained books and records of Selling Group.

            Section 4.21 Compliance with Law. Except as may be set forth in
Schedule 4.21 or 4.31 hereto, no Selling Group Member is in default under, or in
violation of, nor has such Selling Group Member violated (and not cured) any Law
(including, without limitation, Laws relating to the issuance or sale of
securities, anti-trust, restraint of trade, or occupational safety, or any Law
or any activities which are prohibited under federal Medicare and Medicaid
statutes (including 42 U.S.C. 1320a-7, 1320a-7a, and 1320a-7b), the Federal
False Claims Act (31 U.S.C. 3729 et seq.), statutes regarding physician
self-referrals (42 U.S.C. 1395nn and 1396b(s)), and the Federal Controlled
Substances Act (21 U.S.C. 801 et seq.), or the regulations promulgated pursuant
to such statutes or related federal, state or local statutes or regulations), or
any licenses, franchises, permits, authoriza tions or concessions granted by, or
any judgment, decree, writ, injunction or order of, any governmental or
regulatory authority, applicable to such Selling Group Member or any of the
Purchased Assets. Except as disclosed on Schedule 4.21 or 4.31, no investigation
or review by any governmental authority with respect to any Selling Group Member
(or any of their respective predecessors) is pending or, to the Selling Group's
Knowledge, threatened, nor to the Selling Group's Knowledge, has any
Governmental Authority indicated in writing an intention to conduct the same,
other than those the outcome of which would not reasonably be expected to result
in a Material Adverse Change.

            Section 4.22 Litigation. Except as set forth in Schedule 4.22
hereto, there is no suit, claim, action, proceeding or investigation pending or,
to Selling Group's Knowledge, threatened against or affecting a Selling Group
Member, or in connection with any of the Purchased Assets, or the consummation
of the transactions contemplated hereby, at law or in equity or before any
Governmental Authority or instrumentality or before any arbitrator of any kind.
Except as set forth on Schedule 4.22, no Selling Group Member has been a party
to any such suit, claim, action, proceeding or investigation during the past two
years, and to Selling Group's Knowledge, no such suit, claim, action, proceeding
or investigation has been threatened. No pending or threatened suit, claim,
action, proceeding or investigation is reasonably expected to have a Material
Adverse Effect on Selling Group or their relations with their respective
customers, dealers, distributors, suppliers or employees. No Selling Group
Member is a party or subject to any judgment, order, writ, injunction or decree
applicable to the Business or the Purchased Assets.

Section 4.23 Indebtedness to and from Officers, Managers, Partners and Others.
Except as set forth on Schedule 4.23 hereto, no Selling Group Member is indebted
to Parent, any director, officer, member, manager, partner, employee or agent of
any Selling Group Member or any Affiliate of such Selling Group Member or
Parent, except for amounts due as normal salaries, wages, or reimbursement of
ordinary business expenses, and no Parent, director, officer, member, manager,
partner, employee or agent of any Selling Group Member, any Affiliate or Parent,
is indebted to a Selling Group Member.

            Section 4.24 Labor Agreements and Employee Relations. Except as set
forth on Schedule 4.24, no Selling Group Member is a party to any collective
bargaining or similar agreement covering any of their respective employees.
Except as set forth on Schedule 4.24, no labor organization or group of
employees of any Selling Group Member has made a demand for recognition, has
filed a petition seeking a representation proceeding or given a Selling Group
Member notice of any intention to hold an election of a collective bargaining
representative. No Selling Group Member has suffered any strike, slowdown,
picketing or work stoppage by any group of employees affecting the Business
during the past five years.

            Section 4.25 Brokers' Fees. Except for the broker fee payable to the
Persons set forth on Schedule 4.25 hereto, no Selling Group Member nor any
Person on such Selling Group Member's behalf has retained any broker, finder or
agent or agreed to pay any brokerage fee, finder's fee or commission with
respect to the transactions contemplated by this Agreement.

            Section 4.26 Major Product Lines, Customers and Suppliers.

             (a)      Set forth on Schedule 4.26(a) is a list of each Selling
Group Member's twenty-five (25) largest third party payors, together with a
breakdown of the sales volume to each such payor, for fiscal years 1998 and 1999
and on a year-to-date basis for 2000. No Selling Group Member has received any
written or oral communications from any such payor indicating its intention to
materially reduce its purchases from such Selling Group Member, whether by
reason of the consummation of the transactions contemplated by this Agreement or
otherwise.

             (b)      Set forth on Schedule 4.26(b) hereto is a list of each
Selling Group Member's twenty-five (25) largest suppliers based upon the dollar
amount of purchases, together with a breakdown of the purchases from each such
supplier, for fiscal year ended 1999 and on a year-to-date basis for 2000. No
Selling Group Member has received any written or oral communication from any
such supplier indicating the possibility of a material price increase on items
purchased by such Selling Group Member, whether by reason of the consummation of
the transactions contemplated by this Agreement or otherwise, other than in the
ordinary course of business consistent with past practice. With regard to each
Selling Group Member's vendors supplying key products or components in
connection with the Business, no Selling Group Member has received any oral or
written communication, nor has such person any reason to believe that it will
receive any such communication, from any such vendor indica ting an intention of
such vendor to discontinue or diminish its relationship as a supplier to such
Selling Group Member, whether by reason of the consummation of the transactions
contemplated hereby or otherwise.

             (c)      Except as set forth on Schedule 4.26(c), no Selling Group
Member is required to provide any bonding or other financial security
arrangements in connection with any transactions with any of its distributors,
other customers or suppliers.

            Section 4.27 All Material Information. All material facts concerning
Selling Group, the Business and the Purchased Assets have been disclosed to
Buying Group and no representation or warranty made herein by a Selling Group
Member, and no statement contained in any certificate or other instrument
furnished or to be furnished to Buying Group in connection with the transactions
contemplated by this Agreement, contains any untrue statement of a material fact
or omits to state any material facts necessary in order to make any statement
therein not misleading.

            Section 4.28. Employee Benefit Plans and Arrangements.

             Except as set forth on Schedule 4.28:

             (a)      No Selling Group Member maintains or contributes (or has
an obligation to contribute) to: (i) any "employee benefit plan" (as defined in
Section 3(3) of ERISA), whether a single employer, a multiple employer or a
multiemployer plan, for the benefit of employees or former employees of such
Selling Group Member, or (ii) any other plan, policy, program, practice or
arrangement providing compensation or benefits under which any Selling Group
Member has any obligation or liability to any employee or former employee of a
Selling Group Member (or any dependent or other beneficiary thereof) including,
without limitation, incentive, bonus, deferred compensation, vacation, holiday,
medical, severance, disability, death, option, purchase or other similar benefit
(individually, an "Employee Benefit Plan" and collectively, the "Employee
Benefit Plans").

             (b)      Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been so qualified and no event
has occurred since the date of such determination that would adversely affect
such qualification; each trust created under any such Employee Benefit Pan is
exempt from tax under Section 501(a) of the Code and has been so exempt during
the period from creation to date. Selling Group has provided Buying Group with
access to the most recent determination letters from the Internal Revenue
Service relating to such Employee Benefit Plans and such determination letter
includes any new or modified requirements under the Tax Reform Act of 1986 and
subsequent legislation enacted thereafter to the extent the remedial amendment
period with respect to such legislation has expired.

             (c)      No Selling Group Member: (i) has within the past six years
contributed to, or been under any obligation to contribute to, any multiemployer
plan (as defined in Section 3(37) of ERISA) and (ii) is not liable, directly or
indirectly, with respect to any such plan for a complete or partial withdrawal
(within the meaning of Title IV of ERISA) or due to the termination or
reorganization of such a plan or an employee benefit plan subject to the minimum
funding requirements of ERISA.

(d) No Selling Group Member has ever maintained or contributed, or had an
obligation to contribute, to a defined benefit plan subject to Title IV of ERISA
or an employee benefit plan subject to the minimum funding requirements of the
Code or ERISA.

             (e)      No Selling Group Member has engaged in any transaction
that could subject any Selling Group Member to either a civil penalty assessed
pursuant to Section 4.09 or Section 5.02(i) of ERISA or a Tax imposed pursuant
to Sections 4975, 4976 or 4980(b) of the Code.



            Section 4.29 Arms Length Transactions; Conflicts of Interest. Except
as set forth on Schedule 4.29 hereto, all transactions by a Selling Group Member
relating to the Business are and have been conducted on an arms length basis,
and there is no transaction, and no transaction has been proposed, between a
Selling Group Member and Parent, any officer and director, member or manager of
any Selling Group Member or an Affiliate of any such Person. To Selling Group's
Knowledge there is no favorable pricing, purchase or lease arrangements which
will not continue to be available to Buying Group after the Closing on
substantially equivalent terms. Except as disclosed in Schedule 4.29, no Parent,
director, officer or employee of Selling Group or of any Affiliate of Selling
Group or any such Person, has any interest in: (i) any property, real or
personal, tangible or intangible, including, but not limited to, any Intelle
ctual Property, used or useful in connection with or pertaining to the Business
or (ii) any creditor, supplier, manufacturer, dealer, distributor or
representative of a Selling Group Member.

            Section 4.30 Insurance. Schedule 4.30 hereto contains a description
of all policies of title, liability, fire, flood and other hazard, business
interruption, worker's compensation and other forms of insurance (including
bonds) insuring the products, properties, assets, employees of each Selling
Group Member relating to the Business. Except as set forth in Schedule 4.30, the
coverage under all policies listed in Schedule 4.30 shall continue in full force
and effect after the Closing Date with respect to occurrences prior to the
Closing Date. Also set forth in Schedule 4.30 is a summary description of all
claims made with respect to each Selling Group Member's workers' compensation
insurance during each of the past three years.

            Section 4.31 Medicare and Medicaid; Reimbursement by Payors; Related
Legislation and Regulations.

             (a)      For each Selling Group Member, Schedule 4.31(a) contains a
list of those jurisdictions in which each is licensed under Medicare or
Medicaid. Except as set forth on Schedule 4.31(a), the Selling Group Members
have not received any notice of investigation, evaluation, or suspension of any
such licenses, permits, orders, approvals or authorizations. To the Selling
Group's Knowledge, no suspension or cancellation of any such licenses, permits,
orders, approvals and authorizations has been threatened or is contemplated.

             (b)      One or more of the Selling Group Members participate in
Medicare and Medicaid Programs (the "Programs"). Schedule 4.31(b) contains a
list of all Medicare and Medicaid provider numbers assigned to the Selling Group
Members and other documents evidencing such participation.

             (c)      Except as set forth in Schedule 4.31(c), the Selling Group
Members have not received notice of any offsets against future reimbursements
under or pursuant to the Programs. To the Selling Group's Knowledge, no factual
basis for any such offsets exist. Except as set forth in Schedule 4.31(c), there
are no pending appeals, adjustments, challenges, audits, litigation and notices
of intent to recoup past or present reimbursements with respect to the Programs.
Except as set forth in Schedule 4.31(c), the Selling Group Members have not been
subject to, or threatened with, loss or waiver of liability for utilization
review denials with respect to the Programs during the past 12 months, nor have
the Selling Group Members received notice of any pending, threatened or possible
decertification, or audit, offset, other action or other loss of participation
in any of the Programs. Except as set forth in Schedule 4.31(c), to the Selling
Group's Knowledg e, no validity review or program integrity review related to
any of the Selling Group Members has been conducted by any Governmental
Authority in connection with any of the Programs and no such review, audit or
audit assessment is scheduled, pending or threatened against any of the Selling
Group Members, their businesses or their assets.

             (d)      Except as set forth in Schedule 4.31(d), (i) the Selling
Group Members have not failed to file cost reports or other documentation or
reports, if any, in connection with applicable contractual provisions and/or
laws, regulations and rules, and (ii) there are no claims (including notices of
any offsets against future reimbursements) pending or, to the Selling Group's
Knowledge, threatened or scheduled before any Person, including without
limitation any intermediary, carrier, the Health Care Financing Administration,
or any other state or federal agency with respect to Medicare or Medicaid Claims
filed by the Selling Group Members, or program compliance matters, in either
case (i.e., clause (i) or clause (ii)) which would result in a Material Adverse
Change. The Selling Group Members have delivered to Buying Group accurate and
complete copies of any claims, actions, inquiries or other correspondence or
appeals listed in Schedule 4.31(d).

             (e)       To the Selling Group's Knowledge, (i) the Selling Group
Members deliver goods and services, charge rates and bill for services which are
in all material respects legal and proper, (ii) the Selling Group Members in all
material respects properly pay any appropriate refunds, bill and use all
reasonable efforts to collect deductibles and co-payment amounts and apply all
payments received, (iii) the Selling Group Members have not engaged in any
activities in connection with the Businesses which are prohibited under, and
have complied in all material respects with, the Controlled Substances Act, 21
U.S. C. Section 801 et seq., all legislation relating to the Programs and
regulations promulgated pursuant to such statutes and any related state or local
statutes or regulations concerning the dispensing and sale of controlled
substances and the provision of healthcare products and service to the general
public and (iv) the Selling Group Members have complie d in all material
respects with all laws and regulations pertaining to the return of
pharmaceutical products.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE V



REPRESENTATIONS AND WARRANTIES OF BUYING GROUP

             Each Buying Group Member hereby makes the following representations
and warranties to each Selling Group Member and the Parent:

            Section 5.1 Organization of each Buying Group Member. Each Buying
Group Member (a) is a corporation or limited liability company ("LLC") duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of organization, (b) has all necessary power and
authority and all governmental licenses, permits, authorizations, consents and
approvals to own and lease its properties and assets and to carry on its
business as presently conducted, and (c) is qualified as a foreign corporation
or LLC to do business and is in good standing under the laws of each
jurisdiction in which the conduct of its business or where the ownership or
leasing of such properties or assets requires such qualification, except for
such jurisdictions in which the failure to be so qualified or to have such
licenses, permits, authorizations, consents or approvals would not have and
would not reasonably be expected to have a Material Adverse Effect.

            Section 5.2 Authorization. Each Buying Group Member has full
authority and all approvals required by applicable Laws to enter into this
Agreement and the Related Agreements, to consummate the transactions
contemplated hereby and thereby, and to perform its obligations hereunder and
thereunder (other than approvals required by the HSR Act). The execution,
delivery and performance of this Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby by each Buying
Group Member have been duly authorized by all requisite action on the part of
each Buying Group Member. This Agreement and the Related Agreements have been
duly executed and delivered by each Buying Group Member and constitute valid and
binding obligations of each Buying Group Member, enforceable against each Buying
Group Member in accordance with their respective terms.

            Section 5.3 No Breach or Violation. Each Buying Group Member's
execution and delivery of this Agreement and the Related Agreements, its
compliance with and fulfillment of the terms of this Agreement and the Related
Agreements, and its consummation of the other transactions contemplated hereby
and thereby, do not and will not, with notice or passage of time or both, after
giving effect to consents described on Schedule 5.5 attached hereto which shall
be obtained prior to Closing: (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under, (iii)
result in the creation of any Lien upon the capital stock or assets, properties
or rights of each Buying Group Member pursuant to, (iv) give any Person the
right to accelerate any obligation under, or (v) result in a violation of, (a)
any Law, (b) their respective charter and by-laws, (c) any material franchise,
permit, lic ense, authorization, concession, order, judgment, writ, injunction
or decree to which a Buying Group Member is subject, or by which any of its
assets, properties or rights are bound, or (d) any material lease, mortgage,
indenture, deed of trust, trust agreement, note agreement or other agreement or
instrument to which a Buying Group Member is subject, or by which any of its
assets, properties or rights are bound.

            Section 5.4 Litigation. There is no suit, claim, action, proceeding
or investigation pending or, to the knowledge of Buying Group, threatened
against or affecting a Buying Group Member or the consummation by each Buying
Group Member of the transactions contemplated hereby or by the Related
Agreements, at law or in equity or before any Governmental Authority or
instrumentality or before any arbitrator of any kind. No Buying Group Member is
a party to or subject to any judgment, writ, injunction, order or decree.

            Section 5.5 Consents and Approvals. Except as set forth on Schedule
5.5 hereto, no material consent, approval, exemption, audit, waiver, order or
authorization of, or declaration, qualification, designation, notice, filing or
registration with, any governmental or regulatory authority (foreign or
domestic) or any other Person, is required on the part of any Buying Group
Member in connection with the execution, delivery and performance of this
Agreement and the Related Agreements, or the consummation of the transactions
contemplated hereby and thereby.

             Section 5.6 Brokers' Fees. No Buying Group Member nor anyone acting
on its behalf has retained any broker, finder or agent or agreed to pay any
brokerage fees, finder's fee or commission with respect to the acquisition
contemplated by this Agreement.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE VI



COVENANTS



            Section 6.1 Access to Information; Financial Statements.

             (a)      Until the Closing or the earlier termination of this
Agreement, Selling Group shall afford to Buying Group, and to its officers,
employees and authorized representatives, full access, during normal business
hours, to all properties, books, records and corporate documents relating to the
Purchased Assets, Assumed Liabilities and the Business as may be reasonably
requested. Until the Closing or earlier termination of this Agreement, Buying
Group shall hold all non-published and confidential information obtained from
Selling Group in confidence and shall not disclose any such information to
persons other than those of its officers, directors, employees and
representatives who have a need to know, or make any commercial use thereof
whatsoever. If this Agreement is terminated prior to Closing for any reason, all
such information and copies thereof shall be returned to Selling Group within
thirty (30) business days or shall be destroyed. Selling Group will cause
Selling Gr oup's Accountants to furnish the Buying Group and Buying Group's
Accountants all workpapers applicable to the Business relating to any of the
periods covered by the Historical Financial Statements.

             (b)       Selling Group agrees that during the period after the
date of this Agreement and prior to the Closing (the "Interim Period"), Selling
Group shall provide to Buying Group, within fifteen (15) days of the end of each
calendar month, Selling Group's unaudited consolidated and consolidating balance
sheet and income statement for such month ("Interim Financial Statements"). The
Interim Financial Statements will be true and correct in all material respects,
will be prepared using the same accounting methods and procedures as used in the
preparation of the Historical Financial Statements, except for the absence of
footnotes, will be subject to normal recurring audit adjustments, and will
present fairly the financial position of Selling Group as of the date indicated
and the results of Selling Group's operations for such period.

             (c)       Selling Group agrees that within fifteen (15) days of the
date of this Agreement, Selling Group will prepare and deliver to Buying Group a
form of Statement of Credit Balances to be delivered at the Closing. Buying
Group and Selling Group agree to discuss the form in good faith and to implement
such changes as the parties may reasonably agree upon in order to finalize such
form prior to the Closing.

      Section 6.2 Employee Matters.

             (a)       Buying Group will offer terms of employment to all of
Selling Group's employees who work in the Business (including employees on short
term disability or other approved leaves of absence as long as such employees
return to work within the time periods provided for such leaves under Selling
Group Member's leave policies or as required by applicable law), as part of the
transactions contemplated herein, other than the employees listed on Schedule
1(i) hereto (the employees who accept offers of employment are hereinafter
referred to as "Rehired Employees"). The offers to be extended will include
compensation and titles substantially similar to those provided by Selling Group
on the date hereof, and otherwise shall be on terms and conditions comparable to
the terms and conditions offered by Buying Group to its current employees of
like position; provided, however, that no such offer of employment shall be
construed to limit the ability of Bu ying Group to terminate any such employee
following the Closing Date for any reason; and provided further that nothing
contained in such offer or this Agreement (other than as and to the extent
provided in the Employment Agreements) shall be construed as an employment
contract between the Buying Group and any Rehired Employee. Each Selling Group
Member shall terminate the employment of all Rehired Employees immediately prior
to the Closing and any cost, expense or liability resulting from, or incurred in
connection with, such terminations (including, but not limited to, any
severance, bonus, or other termination pay obligation) shall be the sole
responsibility of Selling Group. Each Selling Group Member and Parent shall use
its best efforts prior to the Closing to assist Buying Group in entering into
employment arrangements satisfactory to Buying Group with each of the key
employees of Selling Group listed on Schedule 6.2(a).

             (b)       Buying Group agrees that each Rehired Employee shall
receive full credit for service with Selling Group for purposes of determining
such employee's eligibility for and determining the amount of benefit
entitlement for holidays, sick days, vacations, and also for purposes of
determining eligibility (including, without limitation, waiting periods under
group health plans), vesting and benefits provided under any other employee
benefit plan, program, policy or other arrangement covering such employee
established, continued or otherwise sponsored by Buying Group or an Affiliate of
Buying Group after the Closing Date; provided, however, that such crediting of
service shall not operate to duplicate any benefit or the funding of any such
benefit for any such period of service and must be permitted under the
applicable plan of Buying Group or its Affiliates.

             (c)       Prior to the Closing Date, the Selling Group and Parent
shall cause the applicable defined contribution plans of the Selling Group and
Parent in which Rehired Employees are eligible to participate ("Selling Group
Plans") to provide for the distribution from the Selling Group Plans of the
account balances of Rehired Employees as a result of the transactions
contemplated by this Agreement. As soon as practicable following the Closing
Date, the Selling Group and Parent shall cause the Selling Group Plans to make
distributions of the account balances of Rehired Employees, subject to
submissions by said Rehired Employees of appropriate distribution forms and
compliance with other administrative procedures of the Selling Group and/or
Parent.

       Section 6.3 Conduct of Business.

             (a)       From the date hereof through the Closing Date or earlier
termination of this Agreement, each Selling Group Member shall operate its
business in the ordinary course of business and shall not take any action
inconsistent with this Agreement or which may interfere with, delay or prevent
the consummation of the Closing.

             (b)       Without limiting the generality of the foregoing, each
Selling Member shall:



                   (i)       keep in full force and effect its corporate,
limited liability company, or partnership existence, as the case may be, and all
material rights, franchises and goodwill relating to the Business;

                   (ii)      endeavor to retain its employees and preserve its
present relationships with customers, suppliers, contractors, distributors, and
others with whom it has business dealings;

                  (iii)      use its best efforts to maintain its Intellectual
Property so as not to affect adversely the validity or enforcement thereof;

                   (iv)     continue to maintain insurance reasonably comparable
to that in effect on the date of this Agreement;

                   (v)       promptly notify Buying Group in writing if any of
the representations and warranties contained in Article IV cease to be accurate
and complete in any material respect.

             (c)      Without limiting the generality of the foregoing, no
Selling Group Member shall, except as specifically contemplated by this
Agreement or consented to in writing by ProCare, which consent shall not be
unreasonably withheld:

                   (i)       enter into, extend, materially modify, terminate,
or waive any material right under any Assumed Agreement or Assumed Lease, except
in the ordinary course of business;

                   (ii)       sell, assign, transfer, convey, lease, mortgage,
pledge or otherwise dispose of or encumber any of the Purchased Assets (other
than the sale of inventory in the ordinary course of business), or any interests
therein, except for sales or dispositions in the ordinary course of business
that do not exceed $25,000 in the aggregate and the transfer by the Selling
Group to ASD of the assets described on Schedule 1(g) hereto, as contemplated by
this Agreement;

                   (iii)       merge or consolidate with, purchase substantially
all of the assets of, or otherwise acquire any business or any proprietorship,
firm, association, limited liability company, corporation or other business
organization (other than the transfer to the Selling Group of the ASD
Injectibles Business Contracts, as contemplated by this Agreement);

                   (iv)       increase or decrease the rate of compensation of,
or pay any unusual compensation to, any officer, employee or consultant of or to
any Selling Group Member (other than regularly scheduled increases in base
salary or compensation and annual bonuses consistent with prior practice);

                   (v)       enter into any collective bargaining agreement, or
create or modify any pension or profit-sharing plan, bonus, deferred
compensation, death benefit, or retirement plan, or any other Employee Benefit
Plan (except as required by Law), or increase the level of benefits under any
such plan, or increase or decrease any severance or termination pay benefit or
any other fringe benefit;

                   (vi)       make any capital expenditures other than those
expressly disclosed in Schedule 4.9 hereto;

                   (vii)      incur any trade accounts payable other than in the
ordinary course of business or make any commitment to purchase quantities of any
item of inventory in excess of quantities normally purchased by Selling Group in
the ordinary course of business;

                   (viii)    fail to maintain or purchase inventory consistent
with its past practices and in the ordinary course of business;

                   (ix)      fail to pay its accounts payable, or fail to pay or
discharge when due any other liabilities, in the ordinary course of business,
other than in connection with a good faith dispute by a Selling Group Member as
to the validity of such liability;

                   (x)       adopt or implement any change in any of its
accounting principles or practices (including any change in the determination of
its bad debt reserve), except as required by GAAP;

                   (xi)       institute any change in its collection activities
with respect to any patient account receivable recorded on the Business' KMS
System, or any patient account receivable recorded on the Business' KALOS system
which has aged more than 180 days past invoice date, other than pursuant to
mutually acceptable policies developed in good faith by Buying Group and Selling
Group within fifteen (15) days of the date hereof, or institute any material
change in its other practices or policies regarding collection of its accounts
receivable, other than as described on Schedule 6.3(c);

                   (xii)      fail to maintain its assets in substantially their
current state of repair, excepting normal wear and tear;

                   (xiii)    make any loans or advances to any Person except for
expense reimbursements incurred by agents or employees in the ordinary course of
business;

                   (xiv)      intentionally do any other act which would cause
any representation or warranty of any Selling Group Member or Parent in this
Agreement to be or become untrue in any material respect;

                   (xv)      adopt or implement any change (other than routine
and insignificant changes) in any of its marketing, referral or business
development practices (including without limitation, any programs involving
waiver of co-pays or the offer of special rebates or incentives); or

                   (xvi)      enter into any agreement, or otherwise become
obligated, to do any action prohibited hereunder.

            Section 6.4 Corrections Division. For a period of five years
following the Closing Date, unless sooner terminated by a successor owner of the
Corrections Division Business following a "change of control" (as defined below)
of the Corrections Division Business, Selling Group agrees that it will take all
appropriate and lawful actions as may be necessary to distribute brochures
and/or other written advertisements to inmates who have received services as
part of the Corrections Division Business, immediately prior to their discharge
from prison or other correctional institution, apprising such inmates of the
availability of specialty mail order and specialty retail pharmacy services
through ProCare, and identifying ProCare as the preferred provider of such
services, provided that any such materials shall indicate that each inmate
retains the right to obtain pharmacy services from the provider of his or her
choice. For purposes hereof, the term "change of control" shall mean (x) a sale
of stock (other than pursuant to a public offering), reorganization,
recapitalization or merger of the Corrections Division Business as a result of
which the beneficial owners of the then outstanding shares of common stock of
the Corrections Division Business and of any other then outstanding voting
securities of the Corrections Division Business entitled to vote generally in
the election of directors, immediately prior to such sale of stock,
reorganization, recapitalization or merger, do not, immediately following such
sale of stock, recapitalization, reorganization or merger, beneficially own in
the aggregate, directly or indirectly, more than 50% of the then outstanding
shares of common stock and of any other then outstanding voting securities
entitled to vote generally in the election of directors of the Person resulting
from such sale of stock, reorganization, recapitalization or merger, or (y) the
sale or other disposition of all or substantia lly all of the assets of the
Corrections Division Business to a Person the voting securities of which
immediately following such sale are held by individuals or entities in such
proportion so as to effect a change in the beneficial ownership of voting rights
of the Corrections Division Business to the extent contemplated by the change in
control described in clause (x) above.

            Section 6.5 Notices and Consents.

             (a)      Selling Group will give the notices to third parties, and
up to and after the Closing (to the extent not obtained at Closing) will use its
commercially reasonable efforts to obtain the third party consents described on
Schedule 4.5, provided, however, that Selling Group shall use its best efforts
to obtain the consents described as requiring best efforts on Schedule 7.8. Each
of the parties will give the notices to, make the filings with, and use its
commercially reasonable efforts to obtain the authorizations, consents, and
approvals of governments and governmental agencies described on Schedule 4.5.
Without limitation of the preceding two sentences, the parties shall each
cooperate and use their reasonable best efforts to prepare and file with the
U.S. Federal Trade Commission and the U.S. Department of Justice and other
regulatory authorities as promptly as possible, all requisite applications and
amendments thereto together with related information, data and exhibits
necessary to satisfy the requirements of the Hart-Scott-Rodino Antitrust
Improvements Act (the "HSR Act"). Each party shall submit its initial filing
under the HSR Act within 10 days from the date hereof. The parties shall share
equally all filing fees in connection with compliance with the HSR Act.

             (b)      To the extent Selling Group is unable prior to Closing to
obtain a consent described on Schedule 4.5 necessary to transfer any Purchased
Asset (each a "Non-Transferable Asset"), each Selling Group Member agrees to
execute and deliver to Buying Group at such time as any such consent to the
transfer of any such Non-Transferable Asset is obtained by such Selling Group
Member after the Closing, an assignment and assumption agreement reasonably
satisfactory to the parties and any such other documents or instruments as may
be reasonably necessary or advisable to transfer to Buying Group all of Selling
Group's interest in and title to such Non-Transferable Asset.

             Section 6.6 Further Assurances. Upon the terms and subject to the
conditions contained herein, each of the parties hereto agrees (a) to use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated by this Agreement and the Related
Agreements, (b) to execute any further documents, instruments or conveyances of
any kind which may be reasonably necessary or advisable to carry out any of the
transactions contemplated hereunder, and (c) to cooperate with each other in
connection with the foregoing. In addition, subject to Section 3.2(c), Selling
Group agrees that prior to Closing it will take all actions necessary to
transfer legal or record ownership of assets of Stadt Solutions, LLC to OPCO or
cause ownership of such assets to be transferred to Buying Group at the Closing,
so as to include such assets in the Purchased Assets.

            Section 6.7 Cooperation; Access to Records After Closing.

             (a)       Buying Group will cooperate with Selling Group to obtain
any and all approvals and consents necessary to effect the transactions
contemplated by this Agreement.

             (b)       The Buying Group Members recognize that subsequent to the
Closing they may have information and documents which relate to the Selling
Group with respect to the period prior to the Closing, including, without
limitation, information pertaining to Taxes, the Business, the Assumed
Liabilities, the Non-Assumed Liabilities, the Purchased Assets, the Excluded
Property and the Selling Group's respective employees, and to which Parent may
need access subsequent to the Closing. The Buying Group shall provide Parent and
its representatives access, during normal business hours on reasonable notice,
to all such information and documents (but excluding attorney work product or
other privileged communication), and to such of its employees, which Parent
reasonably requests. The Buying Group agrees that prior to the destruction or
disposition of any such documents or any books or records pertaining to or
containing such information at any time within five (5) years after the Closing
the Buying Group shall provide not less than thirty (30) calendar days prior
written notice to Parent of any such proposed destruction or disposal, provided,
that in any matter involving Taxes, if Buying Group receives a written request
from Selling Group not earlier than ninety (90) days before, but not later than,
the end of such five-year period (the "Disposal Date"), the destruction or
disposition of such Tax documents, books or records shall be deferred for one
(1) year after the Disposal Date. Thereafter, the destruction or disposition of
such Tax documents, books or records shall be deferred for successive one (1)
year periods, provided that Buying Group receives annually a similar written
request from Selling Group not earlier than ninety (90) days before, but not
later than, the anniversary of the Disposal Date. In no event, however, shall
the destruction or disposition of such Tax documents, books or records be
deferred beyond the later of the expiration of all applicable statutes of l
imitations (including extensions thereof) or the conclusion of all litigation
(including exhaustion of all appeals relating thereto) with respect to such
Taxes. If Parent desires to obtain any such documents, it may do so by notifying
the Buying Group in writing at any time prior to the scheduled date for such
destruction or disposal. Such notice must specify the documents which Parent
wishes to obtain. Parent and the Buying Group shall then promptly arrange for
the delivery of such documents. All out-of-pocket costs associated with the
delivery of the requested documents shall be paid by Parent.

             (c)       With respect to audits conducted by federal, state and
local taxing authorities, the Buying Group agrees to cooperate with Parent to
the extent it has any information required by Parent to respond to information
document requests presented by such taxing authorities as promptly as
practicable. Such information document requests may include, but shall not be
limited to, all tax matters related to the Selling Group Members and their
respective Affiliates for all tax years currently open under the relevant
jurisdictions' statute of limitations. All out-of-pocket costs associated with
the delivery of the requested documents shall be paid by Parent.

             (d)       With respect to the Counsel Litigation and any other
litigation, investigation or review by any Governmental Authority or other
Person involving a Selling Group Member or Parent with respect to the Business
or the Purchased Assets, Buying Group agrees to reasonably cooperate with such
Selling Group Member or Parent to the extent it has any information required by
such Person which may relate to such litigation, investigation or review. In
furtherance of the foregoing, Buying Group shall: (i) furnish or cause to be
furnished to such Selling Group Member or Parent such documents, records, and
other data as such Selling Group Member shall reasonably request from time to
time, and (ii) make available to Selling Group Member or Parent from time to
time certain Rehired Employees upon reasonable prior notice and during regular
business hours, provided that such access to such Rehired Employees does not
unreasonably affect such Rehired Employees' employment responsibilities o r
Buying Group's operation of the Business following the Closing as reasonably
determined by Buying Group. All fees and expenses, including without limitation
out-of-pocket costs and reasonable attorneys fees, associated with such
cooperation by Buying Group shall be paid by Parent.

             Section 6.8 Casualty Losses. In the event that there shall have
been suffered between the date hereof and the Closing Date any casualty loss
relating to the Purchased Assets, Selling Group will promptly notify Buying
Group of such event and, if the Closing occurs, shall assign to Buying Group all
of the right, title and interest of Selling Group in and to insurance proceeds
payable as a result of the occurrence of the event resulting in such loss or
damage.

             Section 6.9 Environmental Studies. Prior to the Closing, Buying
Group shall have the right, at its expense, to undertake such environmental
studies of each of the premises at which any of the Selling Group Members
perform the Business (the "Premises"), including reviewing records, inspecting
the properties and testing the air, subsoil, groundwater and building materials
at the Premises, as it shall deem necessary to determine whether the Premises
are in compliance with all applicable Environmental Laws and whether any
Hazardous Substances are present at the Premises, but shall indemnify and hold
each Selling Group Member harmless from any loss, cost, or damage proximately
caused by such inspection. Such inspection shall be scheduled and performed so
as not to unreasonably interfere with the business of the Selling Group.

             Section 6.10 No Shop. Prior to the Closing or earlier termination
of this Agreement, none of the Selling Group Members nor Parent nor any of their
respective Affiliates, advisors or representatives shall, directly or
indirectly, solicit, encourage or initiate any contact with, negotiate with, or
provide any information to, endorse or enter into any agreement with respect to,
or take any other action, directly or indirectly, to facilitate any person or
group, other than Buying Group and its representatives, concerning any inquiries
or the making of any proposals concerning any merger or combination with a
Selling Group Member, or a purchase or sale of all or substantially all of the
assets of a Selling Group Member, or purchase or sale of a substantial equity
interest in any Selling Group Member or any similar transaction involving any
Selling Group Member or Parent (other than solely with respect to the
Corrections Division Business).

             Section 6.11 Assignment of Rights. At the Closing, each Selling
Group Member shall execute a non-exclusive assignment (the "Assignment"), in the
form attached hereto as Exhibit 6.11, pursuant to which such Selling Group
Member shall assign to Buying Group, on a non-exclusive basis, all the rights of
indemnification relating to the Business or the Purchased Assets that such
Selling Group Member shall have received from the third-parties identified on
Schedule 6.11 hereto to the extent that such Selling Group Member has the right
to effect such assignments. At the Buying Group's request, each Selling Group
Member will use commercially reasonable efforts to obtain any necessary consents
to each such Assignment.

             Section 6.12 Software Licenses. Notwithstanding Selling Group's
disclosure on Schedule 4.17 with respect to an insufficient number of software
licenses, Selling Group and Buying Group agree that Selling Group retains all
liability arising out of such unlicensed use through the Closing Date and is
responsible for procuring a sufficient number of such licenses to cure such
deficiency prior to the Closing Date after consultation with Buying Group as to
its future needs.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE VII



CONDITIONS PRECEDENT TO BUYING GROUP'S OBLIGATIONS

             Buying Group's obligation to consummate the transactions
contemplated by this Agreement is subject to the fulfillment or satisfaction (or
waiver in whole by Buying Group in writing) on or before the Closing Date (or
such sooner date as may be specified) of each of the following conditions:

             Section 7.1 Correctness of Representations and Warranties. Each of
the representations and warranties of each Selling Group Member and Parent
contained herein and in the certificates and other documents delivered to Buying
Group pursuant hereto shall be true and correct in all material respects as of
the Closing Date with the same force and effect as if made on and as of the date
hereof (except those representations and warranties qualified by materiality,
which shall be true and correct in all respects).



             Section 7.2 No Adverse Change in Business or Properties. No
Material Adverse Change shall have occurred with respect to the Business since
May 31, 2000; provided, however, that any adverse change in the Daily Rx Average
shall be governed by Section 7.3 and not this Section 7.2.

             Section 7.3 Prescriptions. The Daily Rx Average for the sixty (60)
days ended on the fifth Business Day preceding the Closing Date shall not be
less than eighty percent (80%) of the Daily Rx Average for April and May, 2000.

             Section 7.4 Compliance with Agreement. Each Selling Group Member
and Parent shall have performed and complied in all material respects with their
respective agreements, covenants and obligations under this Agreement required
to be performed or complied with on or prior to the Closing Date.

             Section 7.5 Certificate of Selling Group Member. Each Selling Group
Member shall have delivered to Buying Group, a certificate of its chief
executive officer, dated the Closing Date, certifying in such officer's capacity
as an executive officer, in such form as Buying Group may reasonably request, as
to the fulfillment of the conditions set forth in Section 7.1, 7.2, 7.3, 7.4
above.

             Section 7.6 Incumbency Certificate. Buying Group shall have
received from each Selling Group Member, an incumbency certificate, dated the
Closing Date, signed by a duly authorized officer thereof and giving the name
and bearing a specimen signature of each individual authorized to sign, in the
name and on behalf of each Selling Group Member, this Agreement and each of the
Related Agreements to which each Selling Group Member is or is to become a
party, and to give notices and to take other action on behalf of each Selling
Group Member under each of such documents.

             Section 7.7 Absence of Litigation. No suit, action, investigation,
inquiry or other proceeding shall be pending before any court or Governmental
Authority to restrain or prohibit, or to obtain damages or other relief in
connection with, or to question the validity or legality of, this Agreement or
the consummation of the transactions contemplated hereby, or to restrict or
impair the ability of Buying Group to operate the Business.

             Section 7.8 Consents. The consummation of the transactions
contemplated by this Agreement shall not be prohibited by any Law or
Governmental Authority, and shall not subject any Buying Group Member to any
penalty. All consents, approvals and waivers of Governmental Authorities that
are set forth on Schedule 7.8 hereto shall have been obtained, and any
applicable waiting periods imposed by such Governmental Authorities shall have
expired. All consents, approvals and waivers of third parties that are set forth
on Section 7.8 hereto (including, without limitation, consents to assignment
from all landlords who are parties to the Assumed Leases, including the leases
of the facilities in Pittsburgh, Pennsylvania, which shall not impose any change
in rental required thereunder or any other more onerous terms than is currently
the case in the respective leases) shall have been obtained. Notwithstanding the
preceding sentence, the consent, approval or waiver of any third party shall not
be a condition precedent to Buying Group's obligations to close the transactions
contemplated herein if such consent, approval or waiver has been offered by such
third party and the failure to obtain such consent, approval or waiver is due to
(i) the failure by Buying Group to accept the existing terms of any contract,
lease or other agreement requiring consent, approval or waiver which is set
forth on Schedule 7.8 or (ii) CVS's failure to guarantee the performance of any
Buying Group Member under any Assumed Lease if required by the landlord
thereunder as a condition to such landlord's consent to assignment.

             Section 7.9 Licenses, etc. All licenses, permits, consents,
concessions and other authorizations of Governmental Authorities to be
transferred by Selling Group as described on Schedule 7.9 shall have been duly
transferred or issued to Buying Group, all on terms which impose no greater
economic hardship on any Buying Group Member than those which existed or would
have been imposed upon the Selling Group Member but for such transfer or
issuance, or each Selling Group Member shall have executed a power of attorney
in the form attached hereto as Exhibit 7.9 or otherwise satisfactory to Buying
Group permitting Buying Group to use such licenses and permits pending transfer
or reissuance.

             Section 7.10 FIRPTA Certificate. Each Selling Group Member shall
provide the Buying Group with a duly executed and dated Foreign Investment in
Real Property Tax Act ("FIRPTA") Non-foreign Seller Certificate, substantially
in the form required by U.S. Treasury Regulation Section 1.1445-2(b)(2)(iii)(B)
as set forth in Exhibit 7.10 attached hereto.

             Section 7.11 Customer Lists. Each Selling Group Member shall have
delivered to Buying Group computer files containing true and complete lists of
each of Selling Group Member's customers with respect to the Business (including
computer profiles of each customer which shall include such customer's name,
address, third party information, and refill information for the past five years
or such shorter period as required by applicable law).

             Section 7.12 Certified Charter; Good Standing. Each Selling Group
Member shall have delivered to each Buying Group Member: (i) a copy of the
articles of incorporation or certificate of formation of each Selling Group
Member which have been certified by the appropriate Secretary of the States of
Delaware, Hawaii, and California, (ii) limited liability company and tax good
standing certificates from the States of Delaware, Hawaii, and California, and
(iii) corporate good standing certificates from those jurisdictions in which it
is qualified to do business. Such certificates shall be dated a date not more
than fifteen (15) days prior to the Closing Date.

             Section 7.13 Related Agreements. Each Selling Group Member and the
other parties thereto (other than Buying Group) shall have executed and
delivered the Related Agreements.

             Section 7.14 Proof of Action. Buying Group shall have received from
each Selling Group Member, copies, certified by a duly authorized officer
thereof to be true and complete as of the Closing Date, of the records of all
partnership and member action taken to authorize the execution, delivery and
performance of this Agreement and each of the Related Agreements to which a
Selling Group Member is a party.

             Section 7.15 Leases. Lessors under the Assumed Leases (expressly
excluding those leases with respect to any closed stores) shall have entered
into lease assignment agreements and executed estoppel certificates upon terms
and conditions reasonably satisfactory to ProCare.

             Section 7.16 ASD Contracts. ASD shall have transferred to a Selling
Group Member the ASD Injectibles Business Contracts upon terms and conditions
satisfactory to ProCare.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE VIII



CONDITIONS PRECEDENT TO SELLING GROUP'S OBLIGATIONS



       Selling Group's obligation to consummate the transactions contemplated by
this Agreement are subject to the fulfillment or satisfaction (or waiver in
whole by Selling Group in writing) on or before the Closing Date (or such sooner
date as may be specified) of each of the following conditions:

             Section 8.1 Correctness of Representations and Warranties. Each of
the representations and warranties of each Buying Group Member contained herein
and in the certificates and other documents delivered to Selling Group pursuant
hereto shall be true and correct in all material respects as of the Closing Date
(except those representations and warranties qualified by materiality, which
shall be true and correct in all respects).

             Section 8.2 Compliance with Agreement. Each Buying Group Member
shall have performed and complied in all material respects with its agreements,
covenants and obligations under this Agreement required to be performed or
complied with on or prior to the Closing Date.

             Section 8.3 Certificate of Buying Group. Each Buying Group Member
shall have delivered to Selling Group a certificate of the President of each
Buying Group Member, dated the Closing Date, certifying in such officer's
capacity as an executive officer, in such form as Selling Group may reasonably
request, as to the fulfillment of the conditions set forth in Sections 8.1 and
8.2 above.

             Section 8.4 Absence of Litigation. No suit, action, investigation,
inquiry or other proceeding shall be pending before any court or Governmental
Authority to restrain or prohibit, or to obtain damages or other relief in
connection with, or question the validity or legality of, this Agreement or the
consummation of the transactions contemplated hereby.

             Section 8.5 Proof of Action. Selling Group shall have received from
each Buying Group Member, copies, certified by a duly authorized officer, member
or manager thereof to be true and complete as of the Closing Date, of the
records of all requisite action taken to authorize the execution, delivery and
performance of this Agreement and each of the Related Agreements to which a
Buying Group Member is a party.

             Section 8.6 Incumbency Certificate. Each Selling Group Member shall
have received from each Buying Group Member, an incumbency certificate, dated
the Closing date, signed by a duly authorized officer thereof and giving the
name and bearing a specimen signature of each individual authorized to sign, in
the name and on behalf of each Buying Group Member, this Agreement and each of
the Related Agreements to which each Buying Group Member is or is to become a
party, and to give notices and to take other action on behalf of each Buying
Group Member under each of such documents.

             Section 8.7 Related Agreements; Guaranty. Each Buying Group Member
and the other parties thereto (other than Selling Group) shall have executed and
delivered the Related Agreements. CVS Corporation shall have executed the CVS
Guaranty.

             Section 8.8 Proceedings and Documents. All requisite action with
respect to the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in form and substance to Selling Group and its
counsel.

             Section 8.9 Consents. The consummation of the transactions
contemplated by this Agreement shall not be prohibited by any law or
Governmental Authority, and shall not subject any Selling Group Member to any
penalty. All consents, approvals and waivers of Governmental Authorities and of
any other Persons that are set forth on Schedule 8.9 hereto shall have been
obtained, and any applicable waiting periods imposed by such Governmental
Authorities or other Persons shall have expired.

             Section 8.10 Good Standing Certificates. Each Buying Group Member
shall have delivered to Selling Group a good standing certificate from the
jurisdiction of its incorporation dated a date not more than fifteen (15) days
prior to the Closing Date.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE IX



INDEMNIFICATION

             Section 9.1 By Each Selling Group Member and the Parent. From and
after the Closing Date, and regardless of any investigation made at any time by
or on behalf of Buying Group, but subject to the limitations of this Article IX,
each Selling Group Member and the Parent, on a joint and several basis, agree to
reimburse, indemnify and hold harmless each Buying Group Member and their
respective successors and assigns, and any director, shareholder, employee or
officer thereof (an " Indemnified Buyer Party" and collectively the "Indemnified
Buyer Parties") against and in respect of costs of investigations and any and
all damages, losses, claims, deficiencies, liabilities, suits, demands,
judgments, diminution in value, costs and expenses (including costs of
investigations and reasonable attorneys' fees (each a "Loss" and collectively
"Losses") incurred or suffered by any Indemnified Buyer Party arising from or
relating to:

             (a)       any and all Non-Assumed Liabilities;

             (b)       any and all litigation, investigations and reviews
described in Schedules 4.21, 4.22 and 4.31, including, without limitation, the
Counsel Litigation, and any and all other actions, suits, claims, or legal,
administrative, arbitration, governmental or other proceedings or investigations
(including any audits and recoupments) against any Indemnified Buyer Party that
arise out of omissions or events occurring prior to the Closing Date and that
relate to a Selling Group Member in their capacity as such or any of their
respective predecessors or any shareholder, manager, member, officer, employee,
agent, distributor, supplier, representative or subcontractor of any Selling
Group Member;

             (c)       any misrepresentation, breach or inaccuracy in or
omission from any representation or warranty made by a Selling Group Member or
Parent under this Agreement or any certificate, schedule, statement, document or
instrument furnished to a Buying Group Member pursuant hereto;

             (d)       any breach or non-fulfillment of any agreement or
covenant on the part of a Selling Group Member or Parent under this Agreement to
be performed on or following the Closing Date;

             (e)       without limiting any of the foregoing indemnification
provisions, (x) any misrepresentation, breach or inaccuracy in or omission from
any representation or warranty made by a Selling Group Member or Parent under
Section 4.14 [Tax Matters] of this Agreement, and (y) any and all liabilities of
the Selling Group for the payment of any Tax owed by Parent, Parent's Affiliates
and all Selling Group Members and any Tax incident to or arising as a
consequence of the consummation of the transactions contemplated hereby,
including without limitation any interest, additions to tax and penalties that
may be assessed with respect thereto; or

             (f)       without limiting any of the foregoing indemnification
provisions, the failure of a Selling Group Member to comply with the bulk sales
law and any other similar laws in any applicable jurisdiction in respect of the
transactions contemplated by this Agreement.

             Section 9.2 Notice of Claims; Defense of Third Party Claims. A
party claiming indemnification under this Article IX (the "Asserting Party")
must notify (in writing and in reasonable detail) the party from which
indemnification is sought (the "Defending Party") of the nature and basis of
such claim for indemnification. If such claim relates to a claim, suit,
litigation or other action by a third party against the Asserting Party or any
fixed or contingent liability to a third party (a "Third Party Claim"), the
Defending Party may elect to assume and control the defense of the Third Party
Claim at its own expense with counsel selected by the Defending Party from and
after such time as the Defending Party unconditionally agrees in writing to
accept, as against the Asserting Party, all liabilities on account of such Third
Party Claim. Assumption of such liability, as against the Asserting Party, shall
not be deemed an admission of liability as against any such third p arty.
Notwithstanding the foregoing, the Defending Party may not assume or control the
defense if the named parties to the Third Party Claim (including any impleaded
parties) include both the Defending Party and the Asserting Party and
representation of both parties by the same counsel (in such counsel's reasonable
determination) would be inappropriate due to actual or potential differing
interests between them, in which case the Asserting Party shall have the right
to defend the Third Party Claim and to employ counsel reasonably approved by the
Defending Party, and to the extent the matter is determined to be subject to
indemnification hereunder, the Defending Party shall reimburse the Asserting
Party for the reasonable costs of its counsel. If the Defending Party assumes
liability for the Third Party Claim as against the Asserting Party and assumes
the defense and control of the Third Party Claim pursuant to this Section 9.2,
the Defending Party shall not be liable for any fees and expenses of counsel fo
r the Asserting Party incurred thereafter in connection with the Third Party
Claim (except in the case of actual or potential differing interests, as
provided in the preceding sentence), but shall not agree to any settlement of
such Third Party Claim which does not include an unconditional release of the
Asserting Party by the third party claimant on account thereof. If the Defending
Party does not assume liability for and the defense of the Third Party Claim
pursuant to this Section 9.2, the Asserting Party shall have the right to assume
the defense of and, if such Asserting Party shall have notified the Defending
Party of the Asserting Party's intention to negotiate a settlement of the Third
Party Claim, which notice shall include the material terms of any proposed
settlement in reasonable detail, to settle the Third Party Claim (at the
Defending Party's expense to the extent the matter is determined to be subject
to indemnification hereunder) on terms not materially inconsistent with those
set forth in s uch notice, unless the Defending Party shall have notified the
Asserting Party in writing of the Defending Party's election to assume liability
for and the defense of the Third Party Claim pursuant to this Section 9.2 within
ten (10) days after receipt of such notice of intention to settle, and the
Defending Party promptly thereafter shall have taken appropriate action to
implement such defense. The Asserting Party shall not be entitled to settle any
such Third Party Claim pursuant to the preceding sentence unless such settlement
includes an unconditional release by the third party claimant on account
thereof. The Asserting Party and the Defending Party shall use all reasonable
efforts to cooperate fully with respect to the defense of any Third Party Claim
covered by this Article IX.

            Section 9.3 Set-off. Buying Group shall have the right,
notwithstanding any other rights it might have against any other Person, to
set-off any unpaid indemnification obligation to which it is entitled under this
Article IX against any amounts owed by it to a Selling Group Member, Parent or
any Affiliate of Parent, pursuant to this Agreement or any of the Related
Agreements to which such Persons are a party.

             Section 9.4 Limitations. The obligations of each Selling Group
Member and the Parent to indemnify the Indemnified Buyer Parties pursuant to
this Article IX shall be subject to the following limitations:

             (a)       No indemnification shall be required to be made by any
Selling Group Member or the Parent until the aggregate amount of the Indemnified
Buyer Parties' Losses exceeds $500,000 (the "Deductible"), whereupon
indemnification shall be required to be made by the Selling Group and the Parent
to the full extent of such Losses in excess of $250,000; provided, however, that
the Deductible shall not be applicable to Indemnified Buying Parties' Losses
arising from or relating to:

                   (i)       the indemnification obligations under Sections
9.1(a), (b), (d), (e) and (f) hereof ("Excluded Claims");

                   (ii)       breaches of the representations set forth in
Sections 4.3 [Authorization; Enforceability], 4.4 [No Breach or Violation], 4.5
[Consents and Approvals], 4.14 [Tax Matters] and the second sentence of Section
4.16 [Title to Purchased Assets] or Section 4.25 [Brokers' Fees] ("Excluded
Representations"); or

                   (iii)      fraud ("Fraud Claims").

             (b)       All representations and warranties contained in this
Agreement shall survive the Closing until the second (2nd) anniversary thereof;
provided, however, that the following claims shall survive for three months
beyond the applicable statute of limitations period (the applicable period of
survival being referred to herein as the "Survival Period"):

                   (i)       Excluded Claims;

                   (ii)       Excluded Representations; or

                   (iii)      Fraud Claims.

To the extent a claim is made in respect of a representation or warranty within
the applicable Survival Period, such representation or warranty shall survive
after such Survival Period for purposes of such claim until such claim is
finally determined or settled.

             (c)       The liability of each Selling Group Member and the Parent
for their indemnification obligations under this Article IX shall be limited in
the aggregate to an amount equal to fifty percent (50%) of the Base Purchase
Price; provided, however, that there shall be no limit applicable to Losses
arising from or relating to:

                   (i)       Excluded Claims;

                   (ii)       Excluded Representations; or

                   (iii)      Fraud Claims.

            Section 9.5 Buying Group. From and after the Closing Date, but
subject to the limitations of this Article IX, each Buying Group Member, on a
joint and several basis, agrees to reimburse, indemnify and hold harmless each
Selling Group Member and their respective successors and assigns, and any
director, shareholder, employee or officer thereof (an "Indemnified Seller
Party" and collectively the " Indemnified Seller Parties") against and in
respect of all Losses incurred or suffered by any Indemnified Seller Party
arising from or relating to:

             (a)       Any and all Assumed Liabilities;

             (b)       Any misrepresentation, breach or inaccuracy in or
omission from any representation or warranty made by a Buying Group Member under
this Agreement or any certificate, schedule, statement, document or instrument
furnished to a Selling Group Member pursuant hereto; or

             (c)       Any breach or nonfulfillment of any agreement or covenant
on the part of a Buying Group Member under this Agreement to be performed on or
following the Closing Date.

             Section 9.6 Limitations - Buying Group. The obligations of Buying
Group to indemnify the Indemnified Seller Parties pursuant to this Article IX
shall be subject to the following limitations:

             (a)       No indemnification shall be required to be made by Buying
Group until the aggregate amount of the Indemnified Seller Parties' Losses
exceeds the Deductible and then indemnification shall be required to be made by
Buying Group to the full extent of such Losses in excess of $250,000; provided,
however, that the Deductible shall not be applicable to Losses arising from or
relating to:

                   (ii)       Indemnification obligations under 9.5(a) ("Assumed
Liability Claims");

                   (ii)       Fraud Claims.

             (b)       All representations and warranties contained in this
Agreement shall survive the Closing until the second (2nd) anniversary thereof;
provided, however, that the following claim shall apply for three months beyond
the applicable statute of limitations (the applicable period of survival being
referred to herein as the "Survival Period"):

                   (i)       Assumed Liability Claims;

                   (ii)       Fraud Claims.

To the extent a claim is made in respect of a representation or warranty within
the applicable Survival Period, such representation or warranty shall survive
after such Survival Period for purposes of such claim until such claim is
finally determined or settled.

             (c)       The liability of Buying Group and ProCare for its
respective indemnification obligations under this Article IX shall be limited in
the aggregate to an amount equal to fifty percent (50%) of the Base Purchase
Price; provided, however, that there shall be no limit applicable to Losses
arising from or relating to Assumed Liability Claims and Fraud Claims.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE X



TERMINATION

       Section 10.1. Termination. This Agreement may be terminated and the
transactions contemplated herein may be abandoned, by written notice given to
the other party hereto, at any time prior to the Closing:

             (a)       by mutual written consent of Buying Group and Selling
Group;

             (b)       by either Buying Group or Selling Group, if any court of
competent jurisdiction in the United States or other United States governmental
body shall have issued an order, decree or ruling or taken any other action
permanently restraining, enjoining or otherwise permanently prohibiting the sale
of the Purchased Assets to Buying Group (and in which case Buying Group and
Selling Group shall have used all reasonable efforts to have such order, decree,
ruling or other action lifted or reversed) and such order, decree, ruling or
other action shall have become final and nonappealable;

             (c)       by Buying Group, if any Selling Group Member shall have
breached any of its representations herein and such breach or breaches, in the
aggregate, would reasonably be expected to have a Material Adverse Effect or if
any Selling Group Member shall have materially breached any of its covenants
hereunder (and any such breach shall not have been cured to the reasonable
satisfaction of Buying Group within 10 days after Buying Group's notice to
Selling Group of such breach);

             (d)      by Selling Group, if any Buying Group Member shall have
materially breached any of its representations herein and such breach or
breaches, in the aggregate, would reasonably be expected to have a Material
Adverse Effect or if any Buying Group Member shall have materially breached any
of its covenants hereunder (and any such breach shall not have been cured to the
reasonable satisfaction of Selling Group within ten (10) days after Selling
Group's notice to Buying Group of such breach); or

             (e)      by either Buying Group or Selling Group if the Closing
shall not have occurred on or before October 1, 2000 (the "Outside Date"),
unless (i) the parties agree in writing to extend the Outside Date, or (ii) the
failure to have the Closing shall be due to the failure of the party seeking to
terminate this Agreement to perform in any material respect its obligations
under this Agreement required to be performed by it at or prior to the Closing.

             Section 10.2 Effect of Termination. In the event of the termination
of this Agreement pursuant to Section 10.1, written notice thereof shall be
given by the terminating party to the other party specifying the provision
hereof pursuant to which such termination is being made and the Agreement shall
become null and void and of no further force or effect, and no party hereto (or
any of its Affiliates, directors, officers, managers, agents or representatives)
shall have any liability or obligation hereunder (except for any liability of
any party then in breach); provided, however, that the provisions of all but the
first and fourth sentences of Section 6.1 (Access) and all of Section 11.2
(Expenses) shall survive any such termination.

 



--------------------------------------------------------------------------------



[

COVER

]

||

[

TABLE OF CONTENTS

]

 

ARTICLE XI



MISCELLANEOUS

             Section 11.1 Assignment. Neither this Agreement, nor any right
hereunder, may be assigned by any of the parties hereto except that at ProCare's
option, a Buying Group Member shall have the right to designate one or more
Affiliates as a Buying Group Member for all or any portion of the Purchased
Assets, provided that ProCare remains liable hereunder and the CVS Guaranty
remains in effect.

             Section 11.2 Payment of Fees and Expenses. Each party to this
Agreement agrees to pay its own costs, fees and expenses incurred (including
legal, accounting, consulting, appraisal, investment banking and similar
professional fees) in connection with the transactions contemplated hereunder
(other than with respect to the HSR Act filing fee as provided in Section 6.5
hereto). No portion of any such costs, fees and expenses incurred by a Selling
Group Member shall be accrued on the Closing Balance Sheet.

             Section 11.3 Further Acts by Each Selling Group Member and the
Parent. From and after the Closing Date, upon the reasonable request of any
Buying Group Member, each Selling Group Member, and the Parent shall execute,
acknowledge and deliver all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney, and assurances as may be required to convey and
transfer to and vest in each Buying Group Member and protect their respective
right, title and interest in the Purchased Assets to be acquired hereunder, and
as may be appropriate otherwise to carry out the transactions contemplated by
this Agreement.

             Section 11.4 Entire Agreement, Construction, Counterparts,
Effectiveness. This Agreement, including the Schedules and Exhibits delivered
pursuant hereto, constitutes the entire agreement of the parties in respect of
the subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions of the parties, whether written or oral, and may
not be changed, terminated or discharged orally. The Table of Contents and
Headings appearing in this Agreement have been inserted solely for the
convenience of the parties and shall be of no force and effect in the
construction of the provisions of this Agreement. This Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns. This Agreement may be executed in
several counterparts, and each executed counterpart shall be considered an
original of this Agreement. This Agreement shall not become effective until it
has been executed by all of the parties hereto.

             Section 11.5 Notices. Any notice or other communication in
connection with this Agreement or any Related Agreement shall be deemed to be
delivered if in writing (or in the form of telecopy) addressed as provided below
(a) when actually delivered, (b) when telecopied to said address, or (c) in the
case of a letter, one (1) business day after deposit with a nationally
recognized overnight courier or five (5) business days after the same has been
deposited in the United States mails, postage prepaid and certified:

 

(i)

If to a Buying Group Member:

         

CVS Corporation
One CVS Drive
Woonsocket, Rhode Island 02895
Attention: Zenon P. Lankowsky, Esq.
Telecopy No. (401) 770-2603

         

with a copy to:

         

Edwards & Angell, LLP
2800 Bank Boston Plaza
Providence, Rhode Island 02903
Attention: Christopher D. Graham, Esq.
Telecopy No. 401-276-6611

       

(ii)

If to a Selling Group Member or Parent:

         

Bergen Brunswig Corporation
4000 Metropolitan Drive
Orange, CA 92868
Attention: Milan A. Sawdei, Esq.
Telecopy No. 714-385-4000

         

with a copy to:

         

Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attention: Peter H. Ehrenberg, Esq.
Telecopy No. 973-597-2351

 

Any party may change the address to which notices are to be addressed by giving
the other parties hereto notice in the manner herein set forth.

             Section 11.6 Changes in Writing. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally but
only by an instrument in writing signed by the party against which enforcement
of the change, waiver, discharge or termination is sought.

             Section 11.7 Severability. If any provision of this Agreement or
the application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law, but only
as long as the continued validity, legality and enforceability of such provision
or application does not materially (a) alter the terms of this Agreement, (b)
diminish the benefits of this Agreement or (c) increase the burdens of this
Agreement, for any person.

             Section 11.8 Governing Law.

             This Agreement shall be governed by and construed in accordance
with the laws of the State of Rhode Island, as applied to contracts made and
performed within the State of Rhode Island, without giving effect to any choice
or conflict of law provision or rule that would cause the application of the
domestic substantive laws of any other state.

             Section 11.9 Consent to Jurisdiction

             THE PARTIES HERETO HEREBY AGREE TO SUBMIT TO THE JURISDICTION OF
THE COURTS IN AND OF THE STATE OF RHODE ISLAND AND THE STATE OF CALIFORNIA, AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURTS FOR THE DISTRICT OF
RHODE ISLAND AND THE SOUTHERN DISTRICT OF CALIFORNIA, AND TO THE STATE AND
FEDERAL COURTS TO WHICH AN APPEAL OF THE DECISIONS OF SUCH COURTS MAY BE TAKEN,
AND CONSENT THAT SERVICE OF PROCESS WITH RESPECT TO ALL COURTS IN AND OF THE
STATE OF RHODE ISLAND AND THE STATE OF CALIFORNIA, AND THE UNITED STATES
DISTRICT COURTS FOR THE DISTRICT OF RHODE ISLAND AND THE SOUTHERN DISTRICT OF
CALIFORNIA, MAY BE MADE BY REGISTERED MAIL TO THEM AT THEIR RESPECTIVE ADDRESSES
SET FORTH IN SECTION 11.5 HEREOF.

            Section 11.10 Non-Competition by Selling Group/Parent.

             (a)       For a period of four years following the Closing Date
(the "Restrictive Period"), each Selling Group Member and Parent will not, and
will cause the respective Affiliates controlled by any of them not to, directly
or indirectly, anywhere in North America (the "Territory"), own, operate or
engage in a Competing Business. For purposes of this Agreement, the Selling
Group and Parent will not be deemed to have violated the preceding sentence in
the event that (A) any Selling Group Member, Parent or any of the respective
Affiliates controlled by any of them acquires the capital stock or a substantial
portion of the assets of a Person whose revenues attributable to a Competing
Business during its last fiscal year are less than $5 million and represent less
than 25% of the aggregate revenues of such Person during such fiscal year; or
(B) if any Selling Group Member, Parent or any of the respective Affiliates
controlled by any of them acquires the capital s tock or a substantial portion
of the assets of a Person whose revenues attributable to a Competing Business
during its last fiscal year are equal to or greater than $5 million or represent
at least 25% of the aggregate revenues of such Person during such fiscal year,
such Selling Group Member, Parent or such Affiliate promptly offers to sell such
Competing Business to the Buying Group on commercially reasonably terms at a
price that is either agreed upon by the Selling Group and the Buying Group or is
determined by a valuation firm mutually acceptable to the Selling Group and the
Buying Group to represent the fair market value of such Competing Business;
provided that if the Buying Group does not, or is not permitted by Law to,
accept such offer, such Selling Group Member, Parent or such Affiliate shall use
all reasonable commercial efforts to dispose of the Competing Business promptly
on commercially reasonable terms.

             (b)       For a period of twelve months following the Closing Date
(the "First Twelve Month Period"), each Selling Group Member and Parent agrees
that it will not, and will cause the respective Affiliates controlled by any of
them not to, without the prior written consent of ProCare, hire, engage, employ
or interfere with or attempt to hire, engage, employ or interfere with any
Rehired Employee who was an exempt employee of Selling Group at the Closing
Date, other than Andrew Wolpe and Bernie Heron.

             (c)       For a period of twelve months following the First Twelve
Month Period (the "Second Twelve Month Period"), each Selling Group Member and
Parent agrees that it will not, and will cause the respective Affiliates
controlled by any of them not to, without the prior written consent of ProCare,
solicit or attempt to hire any Rehired Employee who was an exempt employee of
Selling Group at the Closing Date, other than Andrew Wolpe and Bernie Heron.

             (d)       If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 11.10 is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
achieving the intention of the parties as set forth herein, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

             Section 11.11 Non-Competition - Buying Group.

             (a)       During the Restrictive Period, each Buying Group Member
agrees that it will not, and will cause each of the Affiliates controlled by it
not to, directly or indirectly, anywhere in the Territory, own, operate or
engage in a Competing Corrections Division Business. For purposes of this
Agreement, the Buying Group will not be deemed to have violated the preceding
sentence in the event that (A) any Buying Group Member or any of the Affiliates
controlled by it acquires the capital stock or a substantial portion of the
assets of a Person whose revenues attributable to a Competing Corrections
Division Business during its last fiscal year are less than $2.5 million and
represent less than 25% of the aggregate revenues of such Person during such
fiscal year,; or (B) if any Buying Group Member or any of the Affiliates
controlled by it acquires the capital stock or a substantial portion of the
assets of a Person whose revenues attributable to a Competing Corrections
Division Bus iness during its last fiscal year are equal to or greater than $2.5
million or represent at least 25% of the aggregate revenues of such Person
during such fiscal year, such Buying Group Member or such Affiliate promptly
offers to sell such Competing Corrections Division Business to the Selling Group
on commercially reasonably terms at a price that is either agreed upon by the
Selling Group and the Buying Group or is determined by a valuation firm mutually
acceptable to the Selling Group and the Buying Group to represent the fair
market value of such Competing Corrections Division Business; provided that if
the Selling Group does not, or is not permitted by Law to, accept such offer,
such Buying Group Member or such Affiliate shall use all reasonable commercial
efforts to dispose of the Competing Corrections Division Business promptly on
commercially reasonable terms.

             (b)       For the First Twelve Month Period, each Buying Group
Member agrees that it will not, and will cause each of the Affiliates controlled
by it not to, without the prior written consent of Parent, hire, engage, employ
or interfere with or attempt to hire, engage, employ or interfere with, any
exempt employee of the Corrections Division Business at the Closing Date.

             (c)       For the Second Twelve Month Period, each Buying Group
Member agrees that it will not, and will cause each of the Affiliates controlled
by it not to, without the prior written consent of Parent, solicit or attempt to
hire any exempt employee of the Corrections Division Business at the Closing
Date.

             (d)       If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 11.11 is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
achieving the intention of the parties as set forth herein, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

             Section 11.12 Waiver of Jury Trial.

             THE PARTIES HERETO HEREBY EXPRESSLY WAIVE ANY RIGHT THEY MAY HAVE
TO A JURY TRIAL IN ANY SUIT, ACTION OR PROCEEDING EXISTING UNDER OR RELATING TO
THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS.

             Section 11.13 Publicity. No party will issue any press release or
make any other public statement relating to the transactions contemplated hereby
unless (i) mutually agreed to by the parties hereto, or (ii) required by law,
regulation, court order or the rules of any applicable stock exchange or the New
York Stock Exchange or of any applicable Governmental Authority and any such
release or statement shall be subject to prior review by the parties hereto.

 

[Signatures Appear on Following Page]

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

PROCARE PHARMACY, INC.

         

By:

/s/

Dennis C. Burton







--------------------------------------------------------------------------------



   

Name:

Dennis C. Burton

   

Title:

President, CVS ProCare

                 

STADTLANDER OPERATING COMPANY, L.L.C.

         

By:

/s/

Milan A. Sawdei







--------------------------------------------------------------------------------



   

Name:

Milan A. Sawdei

   

Title:

Executive Vice President,

     

Chief Legal Officer and Secretary

                 

STADTLANDER LICENSING COMPANY, LLC

         

By:

/s/

Milan A. Sawdei







--------------------------------------------------------------------------------



   

Name:

Milan A. Sawdei

   

Title:

Executive Vice President,

     

Chief Legal Officer and Secretary

                 

STADTLANDER DRUG OF CALIFORNIA, LP

         

By:

/s/

Milan A. Sawdei







--------------------------------------------------------------------------------



   

Name:

Milan A. Sawdei

   

Title:

Executive Vice President,

     

Chief Legal Officer and Secretary

                 

STADTLANDER DRUG OF HAWAII, LP

         

By:

/s/

Milan A. Sawdei







--------------------------------------------------------------------------------



   

Name:

Milan A. Sawdei

   

Title:

Executive Vice President,

     

Chief Legal Officer and Secretary

                 

BERGEN BRUNSWIG CORPORATION

         

By:

/s/

Robert E. Martini







--------------------------------------------------------------------------------



   

Name:

Robert E. Martini

   

Title:

Chairman and Chief Executive

     

Officer